


 

Exhibit 10.45

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Distribution Agreement

 

THIS AGREEMENT is made as of March 20, 2000 (the “Effective Date”), by and
between United Therapeutics Corporation (“UT”), a Delaware corporation, 1110
Spring Street, Silver Spring, Maryland and Olsten Health Services (Quantum)
Corp., doing business as Olsten Health Services or Gentiva Health Services
(“DISTRIBUTOR”), a Delaware corporation, 175 Broad Hollow Road, Melville, NY
11747.

 

Recitals

 

A.

 

WHEREAS, UT has developed triprostenol, a pharmaceutical product for the
treatment of pulmonary hypertension to be marketed worldwide under the brand
name UNIPROSTTM (the “UT Product”);

 

 

 

B.

 

WHEREAS, UT has entered into an agreement with MiniMed, Inc., a Delaware
corporation, pursuant to which UT will purchase from MiniMed, Inc. infusion
pumps and consumable products, supplies or other goods which are used in
connection with infusion pumps for the delivery of UNIPROSTTM, which supplies
include, without limitation infusion sets with catheters and medication
reservoirs (the “MiniMed Product”);

 

 

 

C.

 

WHEREAS, DISTRIBUTOR has represented that it possesses the necessary expertise,
financial resources and marketing organization to promote and sell the UT
Product and the MiniMed Product (together, the UT Product and the MiniMed
Product shall be referred to herein as the “Products”) and desires to acquire
from UT the right to sell, market, distribute and maintain the Products in the
Territory (as hereinafter defined);

 

 

 

D.

 

WHEREAS, UT is willing to appoint DISTRIBUTOR and DISTRIBUTOR is willing to
accept appointment, as a distributor of the Products in the Territory; and

 

 

 

E.

 

WHEREAS, the parties hereto believe that the business relationship regarding the
Products and related support will be of mutual advantage.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:

 

 


 

--------------------------------------------------------------------------------


 


 


ARTICLE 1.0            INTRODUCTORY PROVISIONS


 

1.1

 

Defined Terms.  The following terms, when used in capitalized form in this
Agreement, shall have the meanings set forth below:

 

 

 

 

 

(a)

“Agreement” shall mean this Distribution Agreement entered into by and between
UT and DISTRIBUTOR as of the Effective Date.

 

 

 

 

 

 

(b)

“Affiliate” when used with reference to either Party shall mean any corporation
controlling, controlled by or under common control with the said Party and any
officer, director or employee of such corporation, as the case may be.  For
purposes hereof, “control” shall mean ownership, directly or indirectly, of more
than fifty percent (50%) of the securities having the right to vote for the
election of directors, in the case of a corporation, and more than fifty percent
(50%) of the beneficial interest in the capital, in the case of a business
entity other than a corporation.

 

 

 

 

 

 

(c)

“Best Efforts” shall mean those efforts that would be made by a reasonably
prudent business person acting in good faith and in the exercise of reasonable
commercial judgment.

 

 

 

 

 

 

(d)

“Clinical Trial Patients” shall mean Included Patients who are enrolled in
clinical trials relating to UT Product prior to Commercial Launch.

 

 

 

 

 

 

(e)

“Commercial Launch” shall mean the date on which UT first makes all Products
available for commercial sale, after the receipt of all applicable government
and regulatory approvals required to be obtained by UT or its suppliers prior to
commercial sale of the Products.

 

 

 

 

 

 

(f)

“Confidential Information” shall mean all information disclosed by either party
(“disclosing party”) to the other party (“receiving party”), regardless of the
form in which it is disclosed, including information relating to the disclosing
party’s markets, product specific payer policies, databases, customers,
products, patents, inventions, procedures, methods, designs, strategies, plans,
assets, liabilities, prices, costs, revenues, profits, organization, employees,
agents, resellers or business in general, and with respect to UT as disclosing
party, information embodied in the Products.  The following shall not be
considered Confidential Information:

 

 

 

 

 

 

 

(i)

Information which is or becomes in the public domain through no fault or act of
the receiving party;

 

 

 

 

 

 

 

 

(ii)

Information which was independently developed by the receiving party without the
use of or reliance on Confidential Information;

 

 

 

 

 

 

 

 

(iii)

Information which was provided to the receiving party by a third party under no
duty of confidentiality to the disclosing party; or

 

2

--------------------------------------------------------------------------------


 

 

 

 

(iv)

Information which is required to be disclosed by law, rule, regulation or
governmental agency, provided, however, prompt prior notice thereof shall be
given to the disclosing party.

 

 

 

 

 

 

 

(g)

“Effective Date” shall mean the date first above written.

 

 

 

 

 

 

(h)

“Force Majeure” shall mean any event, not existing as of the Effective Date and
not reasonably within the control of the Parties as of such date, which, in
whole or in material part, prevents or makes commercially unreasonable one
Party’s performance of its obligations under this Agreement.  Force Majeure
shall include, without limitation: fire, storm, earthquake, flood, acts of State
or other governmental action, war or civil unrest, labor dispute, inability to
obtain labor or materials, and prolonged shortage of energy or any other
supplies.

 

 

 

 

 

 

(i)

“Included Patients” shall mean those individuals diagnosed with pulmonary
hypertension (or any other condition which shall have been approved by the
United States Food and Drug Administration as an approved indication for UT
Product), and whom DISTRIBUTOR shall have accepted (at its sole discretion) on
to its service as its patient.

 

 

 

 

 

 

(j)

“NCIP Patient” (Non-collecting Included Patient) shall mean any Included Patient
who has no source of third party payment or reimbursement either for UT Product
or for MiniMed Product and who is not a Patient Assistance Program Patient, and
who fails to pay for Products at DISTRIBUTOR’s usual and customary charge for
Products after DISTRIBUTOR uses its customary Best Efforts to collect such
payment from such patient for at least a 90 day period.

 

 

 

 

 

 

(k)

“PAP Patient” (Patient Assistance Program Patient) shall mean any Included
Patient who is enrolled in the Patient Assistance Program as established by UT
from time to time.  The currently anticipated criteria for this program are
described on Attachment C.

 

 

 

 

 

 

(1)

“Price” shall mean the respective price for the respective Product as set forth
on Attachment A hereto, subject to the terms and conditions reflected on
Attachment A.

 

 

 

 

 

 

(m)

“MiniMed Product” shall mean infusion pumps and consumable products, supplies or
other goods developed by MiniMed, Inc. which are medically necessary and used in
connection with infusion pumps for the delivery of UNIPROSTTM, which supplies
include, without limitation infusion sets with catheters and medication
reservoirs.

 

 

 

 

 

 

(n)

“UT Trademark” shall mean any of the UT trademarks, logotypes and trade names
listed on Attachment B hereto, as such Attachment may be modified from time to
time by UT and communicated in writing by UT to DISTRIBUTOR during the term of
this Agreement.


 

3

--------------------------------------------------------------------------------


 

 

(o)

“Party” shall mean either of the two parties to this Agreement.

 

 

 

 

 

 

(p)

“Products” shall mean both the UT Product and the MiniMed Product.

 

 

 

 

 

 

(q)

“Territory” shall mean the fifty states, territories and possessions of the
United States only, unless otherwise expressly agreed in writing by the Parties.

 

 

 

 

 

 

(r)

“UT Product” shall mean triprostenol, a pharmaceutical product for the treatment
of pulmonary hypertension to be marketed in the Territory under the brand name
UNIPROSTTM.


 

1.2

 

Other Rules of Interpretation.  Unless the context clearly indicates otherwise,
the following rules shall govern the interpretation of this Agreement:

 

 

 

(a)

The definitions of all terms defined herein shall apply equally to the singular,
plural, and possessive forms of such terms;

 

 

 

 

 

 

(b)

All references herein to “days” shall mean calendar days; and

 

 

 

 

 

 

(c)

All references to “Sections” shall mean the corresponding Sections of this
Agreement.


 


ARTICLE 2.0            REPRESENTATIONS AND WARRANTIES


 

2.1

 

Authority.  Each Party represents and warrants that it possesses all corporate
power and authority necessary to enter into this Agreement and to perform its
obligations under this Agreement.  All corporate acts and other proceedings
required to be taken by or on the part of each Party to authorize it to perform
its obligations under this Agreement have been duly and properly taken.  This
Agreement has been duly executed and delivered by each Party and constitutes
legal, valid and binding obligations of each Party enforceable in accordance
with its terms, subject to the application of general principles of equity.

 

 

 

2.2

 

No Conflicts.  Each Party represents and warrants that the execution and
performance of this Agreement by each Party will not conflict with or violate
any other agreement or obligation binding on it.

 

 

 

2.3

 

Approvals.  Except as expressly provided herein, each Party represents and
warrants that no approval, authorization, consent or other order or action of or
filing with any court, administrative agency or other governmental authority is
required for the execution and delivery by such Party of this Agreement or its
consummation of the transactions contemplated by this Agreement.

 

 

 

2.4

 

Debarment Certification Requirements.  Each Party certifies that it has not been
debarred under the provisions of the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335(a) and (b).  In the event that during the term of this Agreement,
either Party (i) becomes debarred or (ii) receives notice of an action or threat
of an


 


 

4

--------------------------------------------------------------------------------


 

 

action with respect to its debarment, such Party shall notify the other Party
immediately.  Each Party hereby certifies that it has not and will not use in
any capacity the services of any individual, corporation, partnership or
association which has been debarred under 21 U.S.C. § 335(a) and (b).  In the
event that either Party becomes aware of the debarment or threatened debarment
of any individual, corporation, partnership or association providing services to
the other Party which directly or indirectly relate to activities under this
Agreement, the other Party shall be immediately notified.


 


ARTICLE 3.0            APPOINTMENT


 

3.1

 

Scope; Non-exclusive.  UT hereby appoints DISTRIBUTOR, and DISTRIBUTOR hereby
accepts such appointment, as a distributor of the Products during the term of
this Agreement, subject to the terms and conditions of this Agreement.  This
appointment is non-exclusive, and UT reserves the right to appoint additional
distributors in the Territory and to distribute the Products in the Territory
itself.

 

 

 

3.2

 

Subdistributors.  DISTRIBUTOR shall not, without the prior written approval of
UT, appoint any distributors or agents to act on behalf of DISTRIBUTOR
(collectively, “Subdistributors”) to promote and/or distribute the Products
within the Territory, other than any of its Affiliates.  DISTRIBUTOR shall at
all times remain fully liable for the performance of any approved
subdistributors and DISTRIBUTOR shall provide UT with a written acknowledgement
executed by each Subdistributor that it has read this Agreement and agrees to be
bound by its terms and conditions, including those contained in the attachments
hereto.

 

 

 

3.3

 

Sales Outside the Territory.  DISTRIBUTOR shall not distribute, sell or
otherwise provide the Products outside of the Territory and shall not advertise,
promote or solicit customers for the Products outside the Territory.


 


ARTICLE 4.0            OBLIGATIONS OF DISTRIBUTOR


 

4.1

 

Distribution Promotion.  DISTRIBUTOR shall use its Best Efforts to fund and
support ongoing promotion of its distribution of the Products, consistent with
DISTRIBUTOR’s normal funding and support for its overall distribution
activities; provided, however, UT shall approve in advance any marketing
material used by DISTRIBUTOR other than the UT marketing material provided by UT
to DISTRIBUTOR pursuant to Section 5.3.  Such Best Efforts shall include, but
not be limited to:


 

 

(a)

 

Maintaining throughout the Territory adequate marketing, sales and
order-fulfillment staffs who are adequately trained. The Parties acknowledge
that this obligation requires DISTRIBUTOR to have the capability to provide the
foregoing services throughout the Territory, but does not require DISTRIBUTOR to
have a physical office within each jurisdiction within the Territory;


 

 

5

--------------------------------------------------------------------------------


 


 

 

(b)

 

Promptly responding to all inquiries from customers, including responding to
complaints, processing all orders and effecting all shipments of the Products
for Included Patients;

 

 

 

 

 

(c)

 

Providing the Products to Included Patients following discharge from hospitals
upon receipt of written notice from the hospital and pursuant to physician
orders;

 

 

 

 

 

(d)

 

Attending and exhibiting at appropriate trade shows involving patients and/or
physicians specialties that have a high propensity or likelihood to diagnose and
treat patients suffering from pulmonary hypertension. DISTRIBUTOR will develop
in conjunction with UT, sales sheets which detail the available therapy and
support services from DISTRIBUTOR for patients on Product. At a minimum,
DISTRIBUTOR will attend the following trade shows or national conferences of the
following organizations:


 

 

(i)

 

Pulmonary Hypertension Association;

 

(ii)

 

American Heart Association;

 

(iii)

 

American Lung Association;

 

(iv)

 

American Thoracic Association;

 

(v)

 

American College of Cardiology;

 

(vi)

 

American Rheumatology Association;

 

(vii)

 

Scleroderma Foundation; and

 

 

(e)

 

Diligently investigating and pursuing all leads and inquiries of potential
customers referred to DISTRIBUTOR by UT and to report promptly on the status of
such leads and inquiries. Notwithstanding the foregoing, nothing in this
Agreement shall be construed as requiring DISTRIBUTOR to admit to its service,
or provide Products to, any particular individual(s) or types of individual(s).
The determination of which individuals shall become Included Patients is in
DISTRIBUTOR’s sole discretion.

 

4.2

 

Appropriate Products. Notwithstanding anything in this Agreement or attachments
hereto to the contrary, DISTRIBUTOR’s obligations to provide MiniMed Product
with UT Product shall be subject to (i) patient choice and physician and payor
preference provided, however, that any pumps and supplies other than the MiniMed
Products are considered therapeutically equivalent substitutes in accordance
with prevailing medical judgment, and (ii) UT’s ability to supply MiniMed
Product. DISTRIBUTOR will not promote the use or sale of any pump and supplies
other than the MiniMed Product. In addition, DISTRIBUTOR shall not be obligated
to provide MiniMed Product with UT Product to the extent that DISTRIBUTOR
determines in its sole commercially reasonable discretion that it has received a
significant number of significant patient, physician or payor complaints
regarding the MiniMed Product and DISTRIBUTOR shall provide prompt notice to UT
upon such determination.

 

 

6

--------------------------------------------------------------------------------


 

4.3

 

Policies and Procedures. DISTRIBUTOR shall comply with UT’s DISTRIBUTOR Policies
and Procedures, including, but not limited to, third party payer policies and
procedures and policies and procedures relating to the MiniMed Product, a copy
of which is attached hereto as Attachment E. UT reserves the right to change
such Policies and Procedures upon notice to DISTRIBUTOR, provided however, that
to the extent that any such change shall impose any greater restrictions or
costs on DISTRIBUTOR, DISTRIBUTOR’s prior consent to such changes shall be
required, such consent not to be unreasonably withheld or delayed.

 

 

 

4.4

 

Written Assurance. DISTRIBUTOR hereby assures UT that DISTRIBUTOR shall not
export the Products from the Territory to any destination to which re-export
requires a license under the United States Export Administration Regulations
unless and until DISTRIBUTOR shall have applied for and obtained, at the request
and expense of DISTRIBUTOR, a license from the Office of Export Administration,
United States Department of Commerce for such report.

 

 

 

4.5

 

Alteration of Products. DISTRIBUTOR shall not alter the Products except with
prior written consent of UT.

 

 

 

4.6

 

Product Claims. DISTRIBUTOR shall make no claims concerning the Products except
as authorized by UT in writing or as are contained in UT’s marketing materials
provided to DISTRIBUTOR for use in the Territory.

 

 

 

4.7

 

Complaints. DISTRIBUTOR shall promptly submit to UT’s Vice President of
Operations or MiniMed, Inc.’s Technical Service Department detailed information
regarding complaints from customers in the Territory, including complaints of
defective or substandard UT Products or MiniMed Products, respectively.

 

 

 

4.8

 

Inventory. DISTRIBUTOR will maintain an inventory adequate to fill two
(2) months of anticipated orders of the UT Products, with the intention of
maintaining sufficient inventory to ensure availability;

 

 

 

4.9

 

Temperature Protection. DISTRIBUTOR shall ensure that during the entire time the
Products are under DISTRIBUTOR’s control, that the Products are stored at the
temperature specified by UT and/or MiniMed, Inc. for such Product.

 

 

 

4.10

 

Distributor Expenses. DISTRIBUTOR shall bear all of its own costs and expenses
incurred in carrying out its obligations under this Agreement, including, but
not limited to, all rents, salaries, commissions, demonstration, travel and
accommodation.

 


ARTICLE 5.0            OBLIGATIONS OF UT


 

5.1

 

Training. UT will provide training to DISTRIBUTOR for Products at a time to be
mutually agreed upon by the parties, but no less frequently than semi-annually.
The duration, content and location of such training shall be as agreed upon by
the


 

7

--------------------------------------------------------------------------------


 

 

 

parties. DISTRIBUTOR shall bear all costs of travel and living expenses for its
personnel to attend such training. If training is provided at DISTRIBUTOR’s
location, DISTRIBUTOR shall provide appropriate facilities, without expense to
UT. UT shall bear all costs relating to its personnel and their travel and
living expenses, materials and facilities utilized for training, together with
any other related costs it incurs.

 

 

 

5.2

 

Samples. UT will provide a reasonable quantity of sample Products to DISTRIBUTOR
for the sole purpose of marketing the Products to prospective customers in the
Territory, subject to applicable legal requirements. All sample Products remain
the property of UT and DISTRIBUTOR shall promptly return all samples to UT upon
request. Samples shall be labeled clearly by UT as “SAMPLES-NOT FOR RESALE/NOT
FOR PATIENT CONSUMPTION”.

 

 

 

5.3

 

Sales Material. UT will provide to DISTRIBUTOR reasonable quantities of such
sales materials, reprints, brochures, package inserts, peer review articles and
other scientific and medical information regarding the Products, informational
material and other marketing literature for use by DISTRIBUTOR and its sales
force when marketing the Products.

 

 

 

5.4

 

Marketing Support. UT will provide DISTRIBUTOR with such marketing support as
the parties may mutually agree.

 

 

 

5.5

 

UT Expenses. UT shall bear all of its own costs and expenses incurred in
carrying out its obligations under this Agreement, including but not limited to,
all rents, salaries, commissions, advertising, demonstration, travel and
accommodation.


 


ARTICLE 6.0            ORDERS FOR PRODUCTS


 

6.1

 

Purchase Orders. DISTRIBUTOR shall submit written purchase orders for Products
to UT by mail, courier delivery or facsimile. Each such order shall set forth
(a) the Products ordered, including item numbers; (b) quantities of each;
(c) requested delivery dates; and (d) any specific shipping instructions. Except
as otherwise agreed by UT, DISTRIBUTOR shall submit such purchase orders at
least sixty (60) days prior to the requested delivery dates.

 

 

 

6.2

 

Acceptance of Orders. All DISTRIBUTOR purchase orders are subject to acceptance
in writing by UT, which acceptance shall be delivered by mail, courier or
facsimile, or deemed to have occurred if DISTRIBUTOR shall not have received an
acceptance or rejection of the order within five business days of UT’s receipt
of the order. Each purchase order shall be deemed to be an offer by DISTRIBUTOR
to purchase the Products pursuant to the terms of this Agreement and, if and
when accepted by UT as hereinabove provided, shall give rise to a contract
between DISTRIBUTOR and UT on the terms and conditions set forth herein to the
exclusion of any additional or contrary terms set forth in the DISTRIBUTOR
purchase order or which otherwise conflicts with this


 

 

8

--------------------------------------------------------------------------------



 

 

 

Agreement. UT shall use its Best Efforts, consistent with the other requirements
of its business as determined by UT, to accept all purchase orders placed by
DISTRIBUTOR in accordance with the terms and conditions of this Agreement.

 

 

 

6.3

 

Delivery Terms. Unless otherwise agreed to in writing by UT and DISTRIBUTOR, all
deliveries of the Products shall be F.O.B. DISTRIBUTOR’s facility. UT shall
insure each shipment of such Products with a reputable insurer for the full
invoice price of each shipment. Risk of loss and title to the Products shall
pass upon delivery to DISTRIBUTOR at its facility.

 

 

 

6.4

 

Modification of Orders. No accepted purchase order shall be modified or canceled
except upon the written agreement of both parties.

 

 

 

6.5

 

Change Order Charges. If DISTRIBUTOR requests modifications in an accepted order
prior to the scheduled delivery date provided in such order, in consideration
for accepting such change order, UT may require DISTRIBUTOR to extend the
scheduled delivery date and/or to pay a change order charge equal to the sum of
the actual documented non-recoverable costs incurred by UT by reason of such
change order.

 

 

 

6.6

 

Product Changes. Subject to applicable regulatory approval, UT reserves the
right, in its sole discretion and without incurring any liability to DISTRIBUTOR
except as otherwise provided in this Agreement, to (a) alter any Product;
(b) discontinue the manufacture of any Product; or (c) commence the manufacture
and sale of new products having features which make any Product wholly or
partially obsolete, provided however, that if such new Product may be used as a
substitute for Product, UT shall negotiate in good faith with DISTRIBUTOR to
reach an agreement on terms whereby DISTRIBUTOR may purchase such new products.
Notwithstanding the foregoing, UT shall use its Best Efforts to provide
DISTRIBUTOR with at least sixty (60) days prior written notice of any such
change. UT also reserves the right, in its sole discretion and without incurring
any liability to DISTRIBUTOR except as otherwise provided in this Agreement,
immediately to alter the specifications or the manufacturing process for any
Product for reasons of health or safety. UT shall fill all accepted purchase
orders from DISTRIBUTOR for any altered or discontinued Products for which
manufacturing and commercial deliveries have commenced prior to the effective
date of such a change but otherwise shall have no obligation to do so unless the
delivery date requested in the relevant purchase order was prior to the
effective date of such a change.

 

 

 

6.7

 

Rolling Forecasts. DISTRIBUTOR and UT shall mutually develop and agree upon a
non-binding twelve (12) month forecast indicating DISTRIBUTOR’ s intended
purchases of Products, as well as such other information as UT may reasonably
request. Such forecasts shall be updated by DISTRIBUTOR on a rolling basis each
calendar quarter, and each updated forecast must be received by UT no later than
thirty (30) days after the end of each calendar quarter.

 

 

9

--------------------------------------------------------------------------------


 


 


ARTICLE 7.0            PRICES AND PAYMENTS


 

7.1

 

Prices. DISTRIBUTOR shall pay the Prices for the Products purchased under this
Agreement which are in effect at the time of acceptance of the relevant purchase
order submitted by DISTRIBUTOR, except as provided in Section 7.2. All costs
relating to shipping, insuring, packing, handling and delivering the Products to
DISTRIBUTOR’S facility shall be at the sole expense of UT.

 

 

 

7.2

 

Price Changes. At any time during the term of this Agreement, UT may increase
its Prices for the Products upon at least sixty (60) days prior written notice
to DISTRIBUTOR, but only as long as the respective Price for Product is at all
times at least [***] percent ([***]%) less than the then current published
“Average Wholesale Price” (AWP) for the respective Product. Increased prices
shall not apply to purchase orders accepted prior to the effective date of the
price increase unless such orders provide for delivery, and delivery is in fact
made, more than ninety (90) days after the date of acceptance of the order.
Price decreases with respect to all Products shall be effective immediately upon
written notice to DISTRIBUTOR on all such Products not yet delivered. UT agrees
that it will not sell the Products during the term of this Agreement to another
distributor in the Territory at a price (including payment terms) lower than
what it is charging DISTRIBUTOR.

 

 

 

7.3

 

Payment Terms; Invoices. DISTRIBUTOR shall make payments for the Products within
60 days of its receipt of the respective invoice. Terms of purchase shall be two
percent (2%) prompt pay discount if paid within thirty (30) days of invoice
receipt. UT shall ensure that all invoices for Products accurately reflect the
actual charge to DISTRIBUTOR for the Products, including to the extent
applicable any and all discounts, free goods or other reductions in price of the
Products to DISTRIBUTOR. All payments shall be made in United States Dollars.

 

 

 

7.4

 

Overdue Payments. If and for so long as any payment from DISTRIBUTOR to UT under
this Agreement shall be overdue:

 

 

 

 

 

(a)

 

Interest in the applicable currency of payment shall be due and payable at the
rate of interest of twelve percent (12%) per annum, or such lower rate as may be
the maximum legally permissible rate of interest, on all balances outstanding
from the first date such payment is due until fully paid; and

 

 

 

 

 

(b)

 

UT shall have the right to recover its collection costs and expenses (including
reasonable attorneys’ fees) for late payments. UT reserves the right to revoke
any credit terms it may offer DISTRIBUTOR if there is any unsettled or
outstanding balance owed by DISTRIBUTOR to UT.

 

 

 

 

7.5

 

Tax Payments. Each Party shall pay all taxes, duties, import deposits,
assessments and other governmental charges, however designated, that are now or

 


 

10

--------------------------------------------------------------------------------


 

 

 

hereafter imposed upon such Party by any governmental authority or agency in
connection with the performance of its obligations under this Agreement.

 

 

 

7.6

 

Resale Prices.  DISTRIBUTOR may offer the Products in the Territory at such
prices or discounts as DISTRIBUTOR, in its sole discretion, may determine.


 

Article 8.0            ACCEPTANCE, WARRANTY AND PRODUCTS SUPPORT


 

8.1

 

Acceptance of Products.  DISTRIBUTOR shall promptly inspect each shipment of the
Products.  In the event of any shortage, damage, expiration or discrepancy in a
shipment of Products which is patently obvious, DISTRIBUTOR shall promptly
report the same to UT and furnish such written evidence or other documentation
as UT may reasonably request.  DISTRIBUTOR shall be deemed to have accepted a
shipment and UT shall not be liable for any such shortage, damage, expiration or
discrepancy in such shipment unless DISTRIBUTOR provides UT with such notice and
substantiating evidence within forty-five (45) days of arrival of the Products
at DISTRIBUTOR’s shipping address in the Territory.  Upon receipt of the
reasonable substantiating evidence of such shortage, damage or discrepancy, UT
shall refund any payments made for the Product or UT shall promptly provide
additional or substitute Products to DISTRIBUTOR, and UT shall promptly
reimburse (or, at DISTRIBUTOR’s option, DISTRIBUTOR may deduct such amounts from
payments due to UT hereunder) for any actual costs, expenses or damages incurred
by DISTRIBUTOR, directly or indirectly, as a result of such shortage, damage or
discrepancy in or to a shipment.

 

 

 

8.2

 

Product Warranty.  UT hereby authorizes DISTRIBUTOR to pass on the UT standard
warranty and the MiniMed, Inc. standard warranty each set forth in Attachment D
for the UT Product and MiniMed Product, respectively, to DISTRIBUTOR’s customers
in the Territory, which may be revised by UT upon notice to DISTRIBUTOR. 
DISTRIBUTOR shall not offer its customers any warranties different from or in
addition to those given by UT hereunder.

 

 

 

8.3

 

Excluded Claims.  UT shall not have any additional warranty obligations to
DISTRIBUTOR or DISTRIBUTOR’s customers under Section 8.2 above or otherwise to
the extent that DISTRIBUTOR has made any warranties, oral or written, beyond
those expressly set forth in the standard UT warranty, Attachment D hereto.

 

 

 

8.4

 

Limited Warranty.  THE WARRANTIES SET FORTH IN THE UT WARRANTY, ATTACHMENT D
HERETO, AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, ARE IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED
BY UT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR USE.  THE SOLE AND EXCLUSIVE REMEDIES FOR BREACH OF
UT’S STANDARD WARRANTIES SHALL


 


 

11

--------------------------------------------------------------------------------



 

 

 

BE LIMITED TO THE REMEDIES PROVIDED IN UT’S STANDARD WARRANTIES SET FORTH ON
ATTACHMENT D, ATTACHED HERETO, AND AS OTHERWISE PROVIDED IN THIS AGREEMENT.

 

 

 

8.5

 

Limited Remedy.  UT SHALL NOT BE LIABLE TO DISTRIBUTOR OR ANY OF THEIR CUSTOMERS
FOR LOSS OR DAMAGE CAUSED BY DELAY IN FURNISHING THE PRODUCTS UNDER THIS
AGREEMENT.  UT SHALL NOT BE LIABLE TO DISTRIBUTOR OR ANY THIRD PARTY FOR ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, EVEN IF UT
SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH POTENTIAL LOSS OR DAMAGE BY
DISTRIBUTOR OR ANY THIRD PARTY.  IN NO EVENT, SHALL UT BE LIABLE FOR ANY DAMAGES
IN EXCESS OF THE LESSER OF THE COST OF REPLACEMENT OR REFUND OF THE NET PURCHASE
PRICE PAID BY DISTRIBUTOR FOR ANY DEFECTIVE OR DAMAGED PRODUCT.  NOTWITHSTANDING
THE FOREGOING, IN CASE OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS
SECTION AND SECTION 12.3, SECTION 12.3 SHALL CONTROL.


 

Article 9.0            REGULATORY APPROVALS, COMPLIANCE AND AUDITS


 

9.1

 

FDA Approval.  UT represents and warrants that as of the Effective Date with
respect to clinical trials, and prior to Commercial Launch with respect to
commercial sale, the Products have received or shall have received, as the case
may be, (a) clearance from the FDA to in the Territory for the approved
indications, and (b) all federal and state approvals and permits required for
the manufacture, importation, design, testing, inspection, labeling, warning,
instructions for use, marketing, sale and distribution of the Product in the
Territory.  UT shall promptly notify DISTRIBUTOR in writing upon receiving
applicable FDA approvals, and such notice shall include the effective date of
such approval, as well as the significant terms, conditions and limitations of
such approval (including applicable indications), and UT shall also notify
DISTRIBUTOR in writing of the effective date of Commercial Launch.

 

 

 

9.2

 

Compliance with Laws.  UT shall be solely responsible for, and comply with, all
applicable federal and state laws, regulations and orders governing the
regulation of the manufacture, importation, design, testing, inspection,
labeling, sale, warning and instructions for use of all Product in the
Territory, or otherwise applicable to the performance of its obligations under
this Agreement.  DISTRIBUTOR shall comply with all applicable federal and state
laws, regulations and orders governing its distribution and sale of Products in
the Territory, or otherwise applicable to the performance of its obligations
hereunder.  Each Party shall conduct its activities hereunder in and ethical and
professional manner.

 

 

 

9.3

 

Inspection.  Each Party shall notify the other Party promptly of any inspection
by any federal, state, or local regulatory representative concerning any Product
and


 


 


 

12

--------------------------------------------------------------------------------



 

 

 

shall provide the other Party with a summary of the results of such inspection
and such actions, if any, taken to remedy conditions cited in such inspections. 
Each Party agrees to cooperate with any inspection of a Product shipment
conducted by a governmental agency.

 

 

 

9.4

 

Adverse Event Reporting.  Each Party agrees to inform the other Party promptly
(but in no event no later than forty-eight (48) hours after becoming aware of
same) of any complaint, or labeling or package insert issues, involving a
Product or adverse drug experience (as defined in 21 C.F.R. 314.80), injury,
toxicity, or sensitivity reaction associated with the clinical use of the
Product, whether or not considered related to the Products.


 

 

 

(a)

If the adverse drug experience is serious, as defined in 21 C.F.R. 314.80
(including any adverse drug reaction that is fatal or life-threatening, is
permanently disabling, requires inpatient hospitalization, or is a congenital
anomaly, cancer or overdose), then each Party shall notify the other Party
within twenty-four (24) hours;

 

 

 

 

 

 

(b)

All notifications to UT shall be by facsimile and on UT’s designated adverse
event forms.

 

 

 

 

 

 

(c)

To the extent of any conflict between the provisions of this Section and
Attachment E to this Agreement, the provisions of this Section shall control.


 

9.5

 

Withdrawal of Product.  If there is a recall of withdrawal of a Product, then UT
shall immediately contact DISTRIBUTOR’s corporate purchasing department in
accordance with DISTRIBUTOR’s policies and procedures made available to UT, and
DISTRIBUTOR agrees to stop shipping recalled lots immediately, and in no event
later than twenty-four (24) hours after DISTRIBUTOR receives written
notification of such recalls.  DISTRIBUTOR shall cooperate fully in any such
recall, including any customer notice, restriction, change, corrective act or
market action or any Product change requested or ordered by any governmental
agency having jurisdiction in the Territory.  UT agrees to reimburse DISTRIBUTOR
for any reasonable cost or expenses (including reasonable attorneys’ fees)
DISTRIBUTOR may incur due to recalls, withdrawals, replacements or government
inspections of any Product.  DISTRIBUTOR shall prepare an invoice of such costs
which invoice shall be paid by UT within thirty (30) days of receipt of such
invoice.  Each party shall promptly provide the other party with copies of
correspondence to or from governmental authorities relating to corrective action
in the Territory concerning the Products.

 

 

 

9.6

 

Visits by Parties.  Each Party shall permit the other Party to visit its place
of business and inspect its records, inventories and other relevant materials
relating solely to its performance of this Agreement, upon reasonable advance
notice and during normal business hours.


 


 


 

13

--------------------------------------------------------------------------------



 

Article 10.0          PROPERTY OWNERSHIP; CONFIDENTIALITY


 

All Confidential Information and other proprietary material, documents,
information, databases, complete and incomplete case report forms and all data
that either Party (“disclosing party”) supplies to the other Party (“receiving
party”) shall be the sole and exclusive property of the disclosing party
(“Disclosing Party Property”).  All Confidential Information shall be deemed
confidential and proprietary to the disclosing party.  The receiving party
(a) may use the Confidential Information during the term of this Agreement only
as permitted or required for its performance hereunder, (b) shall not disclose
or provide any Confidential Information to any third party, and (c) shall take
reasonable measures to prevent any unauthorized disclosure by its employees,
agents, contractors or consultants during the term hereof including advising
such individuals of applicable confidentiality obligations.  The foregoing duty
shall survive any termination or expiration of this Agreement for a period of
five (5) years.  Upon termination of this Agreement, the receiving party shall
return to the disclosing party, at the disclosing party’s expense all unused
Disclosing Party Property.

 

Article 11.0          TRADEMARK


 

11.1

 

Trademark License Grant.  UT hereby grants to DISTRIBUTOR, and DISTRIBUTOR
hereby accepts from UT, a nonexclusive, nontransferable, and royalty-free right
and license, during the term of this Agreement, to reproduce and use the UT
Trademarks in connection with the distribution, marketing, promotion and sale or
other distribution of the Products in the Territory and in accordance with UT’s
standards and instructions and for no other purpose.  DISTRIBUTOR shall not use
any other marks or trade names in connection with the marketing and distribution
of the Products, except that DISTRIBUTOR may use its marks or trade names in a
manner consistent with its normal course of business, such as adding a label on
the packaging identifying DISTRIBUTOR as a distributor of Products, such label
to be approved by UT in advance in writing as to size and content, such approval
not to be unreasonably withheld or delayed, and such use shall not confer on UT
any rights or license in DISTRIBUTOR’s marks or trade names.  UT may inspect and
monitor DISTRIBUTOR’s use of the UT Trademarks.  DISTRIBUTOR shall not remove or
alter any UT trade names, trademarks, copyright notices, serial numbers, labels,
tags or other identifying marks, symbols or legends affixed to any Products,
documentation or containers or packages.

 

 

 

11.2

 

Registration.  In its sole discretion, UT may register the UT Trademarks in the
Territory if UT determines that registration is necessary or useful to the
successful distribution of the Products.  In addition, if UT believes that it is
advisable to effect any filing or obtain any governmental approval or sanction
for the use by DISTRIBUTOR of any of UT Trademarks pursuant to this Agreement,
the Parties shall cooperate to do so.  All expenses relating to the registration
of the UT Trademarks in the Territory as well as the making of any filing or
obtaining any governmental approvals for the use by DISTRIBUTOR of the
Trademarks shall be borne by UT.


 


 


 


 

14

--------------------------------------------------------------------------------



 

11.3

 

Termination of Use.  Immediately upon termination of this Agreement, DISTRIBUTOR
shall cease and desist from use of any UT Trademark in any manner, other than to
liquidate its then-existing inventory of the Products within six months of such
termination.  DISTRIBUTOR hereby grants to UT or its designee, in the event of
such termination, full power of attorney, with the right of substitution, to
cancel, revoke or withdraw any governmental registration or authorization
permitting DISTRIBUTOR to use any UT Trademark in the Territory, and DISTRIBUTOR
shall provide such further documentation and assistance as UT may reasonably
request in connection therewith.

 

 

 

11.4

 

Reservation of Rights.  DISTRIBUTOR acknowledges UT’s proprietary rights in and
to any UT Trademark, subject to the license and right granted in Section 11.1. 
DISTRIBUTOR shall not adopt, use or register any words, phrases or symbols which
are identical to or confusingly similar to any UT Trademark and shall not use
any UT Trademark as part of DISTRIBUTOR’s corporate or trade name or permit any
third party to do so.

 

 

 

11.5

 

Infringements.  DISTRIBUTOR shall promptly notify UT if it becomes aware of any
use in the Territory by any third party of any UT Trademark or of any similar
mark which may constitute an infringement of a UT Trademark.  Subject to the
provisions of this Section, UT shall have the exclusive right, in its sole
discretion, to institute proceedings against third-party infringers in respect
of infringements occurring in the Territory.  If UT elects not to institute such
proceedings within a period of thirty (30) days after notification of the
alleged infringement, DISTRIBUTOR shall have the option to do so, and UT shall
thereafter refrain from doing so.  UT shall have the exclusive right in its sole
discretion to institute proceedings against third-party infringers in respect of
infringements occurring outside the Territory.  Each Party shall cooperate fully
with the other Party in connection with any such proceedings against third-party
infringers, provided that all expenses of such proceedings shall be borne by the
Party instituting same and all damages which may be awarded or agreed upon in
settlement of such action shall accrue to such Party.


 

Article 12.0          INSURANCE AND INDEMNIFICATION


 

12.1

 

Insurance.  Each Party shall maintain in effect during the term of this
Agreement a comprehensive general liability policy (which may be in the form of
primary or excess coverage) in an amount not less than Two Million Dollars
($2,000,000) per occurrence and Three Million Dollars ($3,000,000) in the
aggregate and shall promptly after the execution of this Agreement designate the
other party as an additional named insured on such policies.  The deductible for
such policy shall be no more than One Hundred Thousand Dollars ($100,000) and
shall provide for ten (10) days’ notice to the other party by the insurer by
registered or certified mail, return receipt requested, in the event of any
modifications, cancellations or terminations thereof.  Each Party agrees to
provide the other Party with a certificate of insurance evidencing compliance
with this section within ten (10) days of execution of this Agreement.


 


 

15

--------------------------------------------------------------------------------



 

12.2

 

DISTRIBUTOR Indemnification of UT.  Except as provided in Section 12.3,
DISTRIBUTOR shall indemnify, defend and hold harmless UT and its Affiliates, and
their respective officers, directors, employees, agents and successors and
assigns from and against, any Claim to the extent such claim relates to or is
based on (a) property damage, personal injury or death resulting from
DISTRIBUTOR’s negligent or reckless provision or maintenance of the Products
(except to the extent the same results from any wrongful act or omission of UT),
(b) DISTRIBUTOR’s violation of any applicable law or governmental regulation or
(c) any breach by DISTRIBUTOR of any of its representations, warranties,
covenants or agreements in this Agreement.  For the purpose of this Section and
Section 12.3, a “Claim” shall be any liabilities, damages, costs or expenses,
including, without limitation, reasonable attorneys’ fees which arise from any
claim, lawsuit, demand or other action by any Party other than one of the
Parties or an Affiliate of one of the Parties.

 

 

 

12.3

 

UT Indemnification of DISTRIBUTOR for UT Products.  Except as provided in
Section 12.2, UT shall indemnify, defend and hold harmless DISTRIBUTOR and its
Affiliates, and their respective officers, directors, employees, agents and
successors and assigns from and against any Claim to the extent such Claim
relates to or is based on (a) UT’s design, manufacture or supply of the
Products, (b) property damage, personal injury or death resulting from use of
the Product (except to the extent the same results from any wrongful action or
omission of DISTRIBUTOR), (c) UT’s violation of any applicable law or
governmental regulation, (d) any breach by UT of any of its representations,
warranties, covenants or agreements in this Agreement, (e) any inability of
DISTRIBUTOR to supply Products to an Included Patient as a result of a shortage
of product or other failure of UT to deliver Product (except to the extent the
same results from any wrongful action or omission of DISTRIBUTOR), (f) any
recall or withdrawal of Product, or return of damaged, defective, shortdated or
outdated Product, or (g) any claim that DISTRIBUTOR’S distribution and sale of
Products infringes on the patent, trade mark, copyright, or other proprietary
rights of any third party.  To the extent of any conflict between the provisions
of this Section and the provisions of Attachment E to this Agreement, this
Section shall control.

 

 

 

12.4

 

UT Indemnification of DISTRIBUTOR for MiniMed Products.  UT shall indemnify,
defend and hold DISTRIBUTOR harmless from and against any and all Claims
relating to product liability claims with respect to MiniMed Products which are
designed, developed and manufactured solely and independently by MiniMed, Inc.

 

 

 

12.4

 

Indemnification Procedure.  A Party seeking indemnification under this
Article 12.0 (“Indemnified Party”) shall give prompt written notice to the
indemnifying party (“Indemnifying Party”) of any Claim covered by the
indemnification obligations hereunder; provided, however, that a delay in such
notice shall not terminate the Indemnifying Party’s indemnification obligations
hereunder, unless such delay shall have materially impaired the defense of such
Claim.  Such Indemnifying Party shall have sole and exclusive control of the
defense of any


 


 


 

16

--------------------------------------------------------------------------------



 

 

 

such Claim, including the choice and direction of any legal counsel, provided,
however, if a single legal counsel would be subject to a material conflict of
interest under the applicable rules of professional conduct governing such
counsel, the Indemnified Party shall not be obligated to waive such conflict and
may request separate legal counsel at the Indemnifying Party’s expense.  The
Indemnifying Party may not settle or compromise any such Claim without the
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld.

 

 

 

12.5

 

Litigation Support.  In the event and for so long as an Indemnifying Party
actively is contesting or defending against any Claim in connection with this
Article 12.0, the Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in the contest or defense, make available its personnel, and
provide such testimony and access to its books and records as shall be
reasonably necessary in connection with the contest or defense, all at the sole
cost and expense of the Indemnifying Party.

 

 

 

12.6

 

Subrogation.  The Indemnifying Party shall be subrogated to the rights of the
Indemnified Party against any third party, and such Indemnified Party hereby
assigns to the Indemnifying Party all claims, causes of action and other rights
which the Indemnified Party may then have against any third party.  Conversely,
and without in any way limiting the obligation of either Party to indemnify the
other Party as herein provided, to the extent that an Indemnifying Party fails
to perform its indemnification obligations under Section 12.2 or Section 12.3
above, the Indemnifying Party hereby assigns to the Indemnified Party all
claims, cause of action and other rights which the Indemnifying Party may then
have against any third party with respect to any Claim for which indemnification
is provided hereunder.


 

Article 13.0          NON-SOLICITATION


 

13.0

 

Each Party agrees that during the term of this Agreement, and for a period of
one year after the effective termination date, it shall not, without the other
Party’s written consent, employ or retain on an independent contracting basis
any person who was, at any time during the immediately preceding twelve (12)
month period, employed by the other Party or any of its Affiliates.


 

Article 14.0          JOINT PUBLICITY


 

14.1

 

Public Disclosure.  If either Party wishes to make a public disclosure
concerning this Agreement or the relationship established hereunder and such
disclosure mentions the other Party by name or description, such other Party
shall be provided with an advance copy of the disclosure and shall have two
(2) business days within which to approve or disapprove such use or its name of
description (including mention of the name of the Product) provided, however:


 


 

17

--------------------------------------------------------------------------------


 

 

 

(a)

Approval shall not be unreasonably withheld by either Party. Failure to respond
within two (2) business days shall be deemed approval.

 

 

 

 

 

 

(b)

Absent approval, no disclosure shall use the name of or otherwise describe such
Party except to the extent required by law, or the extent that the description
of the other Party is limited to public information about the availability of
the Product.

 

14.2

 

Filings with SEC.  Notwithstanding the foregoing, each Party acknowledges that
both parties are or are affiliates of a publicly traded company and each Party
hereby consents to the disclosure of this Agreement and the relationship between
the Parties in their respective filings with the Securities and Exchange
Commission and their disclosures to its stockholders; provided, however, that
each Party shall use its commercially reasonable efforts not to disclose the
specific financial terms and conditions of this Agreement except when such
disclosure is required by law.


 

Article 15.0          FORCE MAJEURE


 

15.1

 

Notice.  A Party affected by an event of Force Majeure shall promptly provide
the other Party with written notice describing the event, its cause and
foreseeable duration, and its possible consequences upon performance under this
Agreement.

 

 

 

15.2

 

Suspension of Performance.  After an affected Party has given notice under
Section 15.1, that Party shall be relieved of any performance obligation under
this Agreement for obligations which the Force Majeure event prevents, but only
to the extent and only for so long as the Force Majeure prevents performance. 
The other Party may likewise suspend the performance of all or part of its
obligations, except for the obligation to pay any amounts due and owing, and
confidentiality, indemnification, record-keeping and audit, and dispute
resolution obligations of this Agreement, to the extent that such suspension is
commercially reasonable.

 

 

 

15.3

 

Termination.  If the period of Force Majeure continues for more than sixty (60)
days, either Party may terminate this Agreement upon giving notice to the other
Party without incurring liability other than the obligation to make payments due
to such date.


 

Article 16.0          TERM AND TERMINATION


 

16.1

 

Term.  The initial term of this Agreement shall begin on the Effective Date and
shall continue in force through three (3) years from the Commercial Launch date
(the “Initial Term”).  Thereafter, this Agreement shall automatically renew for
additional periods of one (1) year each, unless either of the Parties shall have
given the other Party written notice of its non-renewal of this Agreement no
later than ninety (90) days prior to the end of the initial or any renewal term
hereof.

 

 

 

16.2

 

Termination.  This Agreement may be terminated prior to the expiration of the
then current term as follows:


 


 


 

18

--------------------------------------------------------------------------------



 


 

 

 

(a)

Either Party may terminate this Agreement immediately upon notice if the other
Party files a petition of any type as to its bankruptcy, is declared bankrupt,
becomes insolvent, makes an assignment for the benefit of creditors, goes into
liquidation or receivership, a proceeding is commenced against it which will
substantially impair its ability to perform hereunder or such Party otherwise
loses legal control of its business;

 

 

 

 

 

 

(b)

Either Party may terminate this Agreement upon the material breach of the other
Party (including, but not limited to, DISTRIBUTOR’ s failure to pay promptly
sums owing to UT) which breach has not been cured within thirty (30) days of
receiving prior written notice of such breach from the non-breaching Party;

 

 

 

 

 

 

(c)

Either Party may terminate this Agreement upon notice if an event of Force
Majeure continues for more than sixty (60) days as provided in Section 15.3;

 

 

 

 

 

 

(d)

The Parties may agree in writing to terminate this Agreement for their mutual
convenience at any time and for any reason, subject to such terms and conditions
as they may adopt;

 

 

 

 

 

 

(e)

DISTRIBUTOR may terminate this Agreement immediately if the required FDA
approvals shall not have been obtained by UT on or prior to September 30, 2001;

 

 

 

 

 

 

(f)

UT may terminate this Agreement immediately upon written notice to DISTRIBUTOR
if:

 

 

 

 

 

 

 

(i)

an act or omission of DISTRIBUTOR or DISTRIBUTOR’s
employees, officers, subdistributors or agents has caused material
harm to the Products, UT Trademarks or the goodwill attached
thereto; or

 

 

 

 

 

 

 

 

(ii)

There is a material change in the management or operation of DISTRIBUTOR’s
business which has a material adverse effect on DISTRIBUTOR’s ability to perform
its obligations under this
Agreement;

 

 

 

 

 

 

 

(g)

Either Party may terminate this Agreement at any time with or without cause by
giving notice in writing to the other Party, which shall be effective one
hundred and eighty days (180) days after its date; and

 

 

 

 

 

 

 

(h)

If at any time in the future, a change of legal requirements would (a) require
the parties to renegotiate or alter the terms of this Agreement, or (b) result
in a substantial adverse change in the respective financial benefits or burdens
accruing to any Party under the terms of this Agreement, then upon written
request by either party in the case of (a), or the affected Party in the case of
(b), the Parties shall endeavor in good


 

19

--------------------------------------------------------------------------------



 

 

 

 

faith to renegotiate and modify the terms of this Agreement to comply with such
new requirements or avoid such substantial adverse change. If the Parties are
unable to agree to such modifications within 90 days of receipt of the written
request, then either Party (in the case of (a)), or the adversely affected Party
(in the case of (b)) may terminate this Agreement immediately upon expiration of
the 90 day period.


 

16.3

 

Partial Termination.  In the event that UT shall have the right pursuant to the
provisions of Section 16.2 to terminate this Agreement in its entirety, UT may
elect, in its sole discretion, to terminate this Agreement solely as it applies
to any portion of the Territory, or, if applicable, any category of customer.

 

 

 

16.4

 

Rights and Obligations on Termination.  If this Agreement is terminated for any
reason, the Parties shall have the following rights and obligations:


 

 

 

(a)

Termination of this Agreement shall not release either Party from the obligation
to make payment of all amounts then or thereafter due and payable, and shall not
release UT from its obligations to provide Products to DISTRIBUTOR at
DISTRIBUTOR’ s request to service its existing patients as of the effective
termination date and until such existing patients are transitioned to another
distributor, which DISTRIBUTOR will use its Best Efforts to achieve as
expeditiously as possible after the effective termination date;

 

 

 

 

 

 

(b)

Each Party’s respective obligations of confidentiality under Article 13.0, and
record retention under Article 18.0, shall survive as provided in such articles;

 

 

 

 

 

 

(c)

Each Party’s respective obligations of indemnification under Article 12.0 and to
settle all disputes, controversies or claims under Article 17.0 shall survive
such termination of this Agreement;

 

 

 

 

 

 

(d)

UT shall cause other entities to undertake, or shall otherwise relieve
DISTRIBUTOR of its obligations and all costs relating to all PAP Patients and
NCIP Patients, and shall complete such transition or relief with respect to such
patients no later than 180 days from the termination date. DISTRIBUTOR agrees to
use its Best Efforts to cooperate with such transfer; and

 

 

 

 

 

 

(e)

Each Party shall, within ninety (90) days of the date of the termination of this
Agreement, return any documentation and all copies of documentation (in any
media) in its possession, custody or control that contain the other Party’s
Confidential Information and shall certify in writing that it has done so after
a reasonable examination of all its files where such documentation has been
maintained.

 

20

--------------------------------------------------------------------------------


 

16.5

 

Sell-Off Period. Notwithstanding the foregoing, upon expiration of this
Agreement or upon any termination of this Agreement, DISTRIBUTOR shall have the
right to continue to distribute the Products for a period of six (6) months
after the effective date of expiration or termination, and shall have the option
to return to UT for full reimbursement by UT to DISTRIBUTOR at the most recent
Prices in effect, any and all unsold remaining inventory of Products.


 


ARTICLE 17.0          DISPUTE RESOLUTION


 

17.1

 

Negotiation. The Parties agree to consult and negotiate in good faith to try to
resolve any dispute, controversy or claim that arises out of or relates to this
Agreement. Except as provided in Section 17.2, no formal dispute resolution
shall be used by either Party unless and until senior executive officers of each
Party shall have attempted to meet in person to achieve such an amicable
resolution.

 

 

 

17.2

 

Reservation for Litigation. Notwithstanding Section 17.3 below, each Party
expressly reserves the right to seek judicial relief from a court of competent
jurisdiction if the other Party is or appears to be in violation of such other
Party’s obligations of non-use and non-disclosure under Article 10.0 above,
including, without limitation, any injunction or other preliminary relief.

 

 

 

17.3

 

Arbitration. Subject to the reservation of the Parties under Section 17.2 above,
any dispute, controversy or claim that arises out of or relates to this
Agreement that is not resolved under Section 17.1 shall be settled by final and
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) in effect on the Effective Date, as
modified by Section 17.4 below. Judgment upon the award rendered by the
arbitrators may be entered in any court of competent jurisdiction. The place of
arbitration shall New York, New York, U.S.A. The arbitration shall be conducted
in the English language by three (3) neutral arbitrators selected by mutual
agreement of the Parties or, if that is not possible within thirty (30) days of
the initial demand for such arbitration, by the AAA.

 

 

 

17.4

 

Special Rules. Notwithstanding any provision to the contrary in the AAA’s rules,
the Parties hereby stipulate that any arbitration hereunder shall be subject to
the following special rules:


 

 

(a)

 

Each Party shall have the right to request from the arbitrators, and the
arbitrators shall order upon good cause shown, reasonable and limited
pre-hearing discovery, including (i) exchange of witness lists, (ii) depositions
under oath of named witnesses, (iii) written interrogatories, and (iv) document
requests;

 

 

 

 

 

(b)

 

Upon conclusion of the pre-hearing discovery, the arbitrators shall promptly
hold a hearing upon the evidence to be presented by the Parties and shall
promptly render a written opinion and award;


 


 

 

21

--------------------------------------------------------------------------------


 


 

 

(c)

 

The arbitrators may not award or assess punitive damages against either Party;
and

 

 

 

 

 

(d)

 

Each Party shall bear its own costs and expenses of the arbitration and one-half
(1/2) of the fees and costs of the arbitrators, subject to the power of the
arbitrators, in their sole discretion, to award all such reasonable costs,
expenses and fees to the prevailing Party.


 


ARTICLE 18.0          RECORDS


 

During the term hereof and for three (3) years thereafter, or such longer period
as may be required by law, each Party shall maintain accurate records as
required to meet applicable local, state and federal laws and regulations. 
Except as otherwise required by any such laws or regulations, each Party shall
provide the other access to any reasonably requested documentation related
solely to this Agreement during reasonable business hours.  Each Party shall
give to the other seven (7) days’ prior written notice of such examinations,
which will not occur more than twice annually, and such examination will be
undertaken only to such extent necessary to verify that the other Party has
complied with the terms of this Agreement.

 


ARTICLE 19.0          GENERAL PROVISIONS


 

19.1

 

Entire Agreement. This Agreement constitutes the entire agreement of the Parties
with respect to the subject matter hereof and supersedes all the Parties’
previous or contemporaneous correspondence, term sheets, understandings,
agreements and representations, oral or written between the Parties.

 

 

 

19.2

 

Assignment. Neither Party shall assign or otherwise transfer its rights or
obligations under this Agreement except with the prior written consent of the
other Party (which shall not be unreasonably withheld or delayed); provided that
no such consent for a transfer to an entity shall be required and all rights and
obligations arising hereunder shall inure to the benefit of that entity if it is
(a) an Affiliate of the assigning Party, (b) the successor in interest of the
assigning Party by reason of sale, merger or operation of law, or (c) has
acquired all or substantially all of the assets and business of the assigning
Party. Any unauthorized attempted assignment or delegation shall be null and
void and of no force or effect.

 

 

 

19.3

 

Amendment. This Agreement may not be modified or amended, in whole or in part,
except by a written agreement signed by both Parties, and specifically stating
that it modifies or amends this Agreement.

 

 

 

19.4

 

Severability. If one or more of the provisions of this Agreement is subsequently
declared invalid or unenforceable, this Agreement shall be treated as though
that provision were not in this Agreement, and this shall not affect the
validity or enforceability of the remaining provisions of this Agreement (unless
those provisions that are invalidated or unenforceable are clearly material and
inseparable from the other provisions). The Agreement as modified shall be


 


 


 

22

--------------------------------------------------------------------------------


 

 

 

 

applied and construed to reflect substantially the good faith intent of the
Parties and to achieve the economic effects originally intended by the terms
hereof.

 

 

 

19.5

 

Notices; Language. Except as may be otherwise provided in this Agreement, any
notice, demand or request given, made or required to be made shall be in writing
and shall be effective, unless otherwise provided herein, either (a) when
delivered in person to the other Party, or (b) on the same business day that it
is transmitted by facsimile to the facsimile number (s) set forth below, with
electronic confirmation of receipt, if transmitted prior to 5:00 p.m. Eastern
time on such business day, or on the first business day following such
transmission if transmitted after 5:00 p.m. Eastern Time or if transmitted on a
day other than a business day; provided a hard copy is deposited within one
(1) day after such transmissions in the U.S. mail, postage prepaid, and
addressed as set forth below for notices by U.S. mail; or (c) on the third
business day following its deposit in the U.S. mail, postage and addressed as
follows:


 

 

If to UT:

 

United Therapeutics Corporation

 

 

 

 

 

 

1110 Spring Street

 

 

 

 

 

 

Silver Spring, Maryland 20910

 

 

 

 

 

 

Attention: Paul Mahon, General Counsel

 

 

 

 

 

 

Telefax: 301-608-9291

 

 

 

 

 

 

 

 

 

 

 

If to DISTRIBUTOR:

 

Gentiva Health Services

 

 

 

 

 

 

175 Broad Hollow Road

 

 

 

 

 

 

Melville, NY 11747

 

 

 

 

 

 

Attention:

Executive Vice President

 

 

 

 

 

 

President, Specialty

 

 

 

 

 

 

Pharmaceuticals Division

 

 

 

 

Telefax: (631) 844-7940

 

 

 

 

 

 

 

 

 

With copies to:

Law Department

 

 

 

 

 

 

Telefax: (631) 844-7414

 

 

 

 

 

 

 

 

 

 

 

And:

Corporate Purchasing Department

 

 

 

 

 

 

Telefax: (913) 814-4866

 

 

19.6

 

Waiver. Either Party’s failure or delay in exercising any remedy for default
shall not be deemed a waiver of that or any subsequent default of that provision
or of any other provision hereof. No waiver shall be effective unless made in
writing with specific reference to the relevant provision(s) of this Agreement
and signed by a duly authorized representative of the Party granting the waiver.

 

 

 

19.7

 

Counterparts. This Agreement shall be executed in two (2) or more counterparts
in the English language, each of which shall be deemed an original, which taken
together shall constitute one and the same instrument.

 

 

 

19.8.

 

Governing Law. Except as provided by federal law, this Agreement shall be
governed by, and interpreted and construed in accordance with, the laws of the


 


 

23

--------------------------------------------------------------------------------


 

 

 

State of New York, excluding (a) any conflict-of-laws rule or principle therein
contained under which any other law would be made applicable.

 

 

 

19.9

 

Relationship. This Agreement does not make either Party the employee, agent or
legal representative of the other Party for any purpose whatsoever. Neither
Party is granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
Party. In fulfilling its obligations pursuant to this Agreement each Party shall
be acting as an independent contractor and shall not be deemed to have formed
any partnership, joint venture or other relationship.

 

 

 

19.10

 

Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

 

 

19.11

 

Signature Authority. Each signatory to this Agreement has signature authority
and, is empowered on behalf of his or her respective Party to execute this
Agreement.

 

 

 

19.12

 

Cumulative Remedies. Except as expressly provided in this Agreement, and to the
extent permitted by law, any remedies described in this Agreement are cumulative
and not alternative to any other remedies available at law or equity.


 

[Page intentionally left blank.]

 

 

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

UNITED THERAPEUTICS

 

OLSTEN HEALTH SERVICES

CORPORATION

 

(QUANTUM) CORP. (DBA GENTIVA

 

 

 

HEALTH SERVICES)

 

 

 

 

 

By:

/s/ Martine Rothblatt

 

By:

/s/ Robert U. Nixon

 

Martine Rothblatt

 

 

Robert Nixon

 

Chief Executive Officer

 

 

Executive Vice President

 

 

 

 

President, Specialty Pharmaceuticals Division

 

 

 

25

--------------------------------------------------------------------------------

Attachment A

 

Prices

 

UT Product

 

1.             On and after Commercial Launch, DISTRIBUTOR shall pay UT [***]%
of Average Wholesale Price (“AWP”).

 

2.             Prior to Commercial Launch , UT shall provide DISTRIBUTOR with UT
Product without charge; provided, however, DISTRIBUTOR shall pay UT [***]% of
AWP for any inventory that DISTRIBUTOR has in its possession as of the date of
Commercial Launch which has not been distributed.

 

3.             UT shall immediately notify DISTRIBUTOR in writing of any change
(and the amount of such change) in the AWP of any respective UT Product during
the term of the Agreement.

 

MiniMed Product

 

DISTRIBUTOR shall purchase MiniMed Products at the cost that MiniMed charges UT
for such MiniMed Products, pursuant to the following pricing terms and
conditions agreed to by MiniMed and UT; provided, however, that if at any time
during the term of this Agreement, DISTRIBUTOR notifies UT that DISTRIBUTOR’s
aggregate reasonable and direct costs for purchasing and distributing MiniMed
Products exceeds DISTRIBUTOR’s aggregate net revenues (gross revenues minus
reasonable and customary contractual allowances and trade discounts) for MiniMed
Products, then the Parties shall use their Best Efforts to renegotiate the terms
of this Agreement so that such costs shall not exceed such net revenues:

 

Pricing Terms and Conditions of MiniMed Product to UT

 

                As UT and DISTRIBUTOR intend that DISTRIBUTOR is to receive the
benefit of any terms hereunder granted by MiniMed to UT, where MiniMed’s
obligations to UT are described herein, the same shall be obligations of UT to
DISTRIBUTOR.  Pursuant to the Guidelines agreed to by MiniMed and UT effective
as of November 1, 1999, MiniMed’s prices and pricing terms and conditions to UT
of MiniMed Product is as follows:

 

1.             Definitions.

 

                As used herein, the terms below shall have the following
meanings, and other capitalized terms shall have the respective meanings given
to such terms in the Distribution Agreement between UT and DISTRIBUTOR:

 

                “Active Clinical Site” means a physical clinic location which
has at least ten (10) patients regularly receiving UT-15 Therapy using MiniMed’s
pumps and Disposable Supplies.

 

                “Disposable Supplies” mean such consumable products, supplies or
other goods which are used in connection with infusion pumps for the delivery of
the UT-15 Therapy, which

 

26

--------------------------------------------------------------------------------


 

Disposable Supplies include without limitation infusion sets with catheters and
medication reservoirs.

 

                “List Price” means the price generally published from time to
time for a product offered for sale in a particular market and in particular
quantities to third parties unrelated to MiniMed who are not sales agents, sales
representatives, dealers or distributors, but instead utilize the product for
themselves or in providing medical care to unrelated persons.  For purposes of
reference, MiniMed’s current List Prices for products subject to this Agreement
are set forth in Exhibit A hereto.

 

                “MiniMed’s Cost” shall mean MiniMed’s direct costs associated
with such referenced activity, which shall be determined on the basis of direct
materials and supplies, labor, quality control/quality assurance activities and
overhead and attributable general administrative costs and facilities which are
calculated in accordance with generally accepted accounting principles.

 

                “Pivotal Clinical Trial” means that certain clinical trial
designated as P01:03/04/05/06 being conducted as of the effective date of these
Guidelines for the purpose of gathering sufficient data to obtain FDA approval
for UT-15 in the treatment of pulmonary hypertension.

 

                “UT-15 Therapy” means any health care therapy which utilizes
UT-15 subcutaneously or intravenously for the treatment of any medical
condition.

 

2.             Supply of Pumps and Disposable Supplies.

 

                (a)           MiniMed shall provide Disposable Supplies, at no
charge, to each patient who is enrolled in the Pivotal Clinical Trial as of the
Effective Date for the balance of the Pivotal Clinical Trial (but for a period
terminating no later than June 30, 2001), so long as such patient does not
require more than ten (10) sets of such Disposable Supplies per month.  In the
event that a patient requires more than ten (10) sets of Disposable Supplies in
any given month, UT shall purchase such Disposable Supplies at MiniMed’s List
Price less a discount equal to thirty percent (30%) of such List Price. 
MiniMed’s current List Prices are set forth in Exhibit A, attached hereto.

 

                (b)           MiniMed Product List Prices may be modified by
MiniMed at any time upon at least sixty (60) days prior written notice to UT,
but may not increase in price by more than any corresponding increase in the
consumer price index as computed on a cumulative basis.

 

                (c)           For any patient who enrolls in the Pivotal
Clinical Trial on or after Effective Date, or in any other clinical trial
involving UT-15 which is initiated after the Effective Date, MiniMed shall be
paid a monthly fee for the provision of infusion pumps and Disposable Supplies. 
The amount of the monthly fee and a description of the materials and supplies to
be provided by MiniMed as contemplated by this subsection are set forth in
Exhibit B, attached hereto, expressed as bi-monthly amounts.

 

                (d)           UT shall be responsible for and shall bear all
costs (including reimbursing DISTRIBUTOR for any reasonable costs it may
actually incur) relating to the repair or replacement of any infusion pumps
provided to Clinical Trial Patients enrolled prior to the Effective Date.

 

27

--------------------------------------------------------------------------------


 

3.             Purchase of Pumps Upon FDA Approval.

 

                (a)           Upon the earlier of (i) sixty (60) days following
FDA approval of UT-15 or (ii) June 30, 2001, UT shall purchase all MiniMed model
407C infusion pumps previously distributed by MiniMed and rented by UT as
contemplated by subsection 2(c).  The purchase price of such 407C infusion pumps
shall be MiniMed’s List Price for the 407C pumps, less a discount equal to
twenty-five percent (25%) of such List Price.  For reference purposes, included
in Exhibit A hereto is MiniMed’s current published List Price for the model 407C
infusion pump.  In addition to the twenty-five percent (25%) discount set forth
herein, UT shall also be entitled to an amortization allowance to be credited
against the purchase price for such 407C infusion pumps, which shall be based on
a four (4) year amortization schedule for the 407C pumps, attached hereto as
Exhibit C.  Payment for 407C infusion pumps purchased pursuant to this section
3(a) shall be made within sixty (60) days of invoice.

 

                (b)           Upon the FDA approval of UT-15, all patients
enrolled in the Pivotal Clinical Trial who are then using MiniMed model 506
infusion pumps shall be converted to MiniMed model 407C infusion pumps.  The
purchase price for 407C infusion pumps to be used in place of MiniMed’s 506
infusion pumps shall be MiniMed’s List Price for the 407C pumps less a discount
equal to twenty-five percent (25%) of such List Price; an additional discount of
ten percent (10%) (bringing the total discount to thirty-five percent (35%))
shall be applied to the extent a MiniMed model 506 infusion pump is returned to
MiniMed in connection with the distribution of the MiniMed model 407C pump. 
Payment for 407C infusion pumps purchased pursuant to this section 3(b) shall be
made within sixty (60) days of invoice.

 

                (c)           Following FDA approval of UT-15, UT shall purchase
infusion pumps and Disposable Supplies from MiniMed for UT-15 Therapy at the
following prices:

 

(i)                                     407C infusion pumps (or successor models
thereto) at MiniMed’s List Price less a discount equal to twenty-five percent
(25%) of such List Price; and

 

(ii)                                  Disposable Supplies at MiniMed’s List
Price for such Disposable Supplies less a discount equal to twenty percent (20%)
of such List Price.

 

UT shall pay for the items purchased pursuant to this Section 3(c) within sixty
(60) days of invoice.  The provisions of this Section 3(c) shall not apply to
MiniMed infusion pumps purchased pursuant to Section 3(a) and 3(b) of these
Pricing Terms and Conditions.

 

4.             Therapy Package

 

Commencing as of the effective date of these Guidelines and to the extent
reasonably requested by UTHR, MiniMed, through its wholly owned subsidiary
Pharmax, Inc., a Florida Corporation (“Pharmax”), shall provide therapy packages
to UTHR at a purchase price equal to MiniMed’s Cost of such therapy package plus
twenty-five percent (25%) of such cost.  For the purposes of this Section,
therapy packages may include drugs, devices, or disposable supplies, however,
therapy packages shall not include infusion pumps, Disposable Supplies and those
other items listed on Exhibit A.  MiniMed’s obligation to provide therapy
packages under this Section shall cease immediately in the event that:
(i) MiniMed sells the stock or substantially all

 

28

--------------------------------------------------------------------------------


 

of the assets of Pharmax; or (ii) there is more than a fifty percent (50%)
change in ownership of Pharmax.  The sale of stock or assets of Pharmax shall
not require the consent of UTHR, provided, however, that MiniMed shall use
commercially reasonable efforts to give UTHR at least sixty (60) days’ prior
written notice of such event.

 

29

--------------------------------------------------------------------------------

EXHIBIT A
TO ATTACHMENT A

 

CURRENT PRICE LIST FOR INFUSION PUMPS AND DISPOSABLE SUPPLIES

 

MiniMedÒ 1999 Price List

 

PRODUCT

 

MODEL

 

DESCRIPTION

 

PRICE ($US)

 

MiniMed 407C Infusion Pump

 

MMT-407CUC

 

MiniMed Infusion Pump Model 407C with 1 warranty and starter kit

 

$

6,500

 

 

Associated disposables and accessories, see price list for insulin pumps



MiniMedÒ 1999 Price List

 

PRODUCT

 

MODEL

 

DESCRIPTION

 

PRICE ($US)

 

MiniMed 508 Insulin Pump

 

 

 

MiniMed Infusion Insulin Pump Model 508 with 4 year warranty starter kit and
remote programmer

 

$

5,495

 

 

 

 

 

 

 

 

 

 

 

MMT — 508UB
MMT — 508UC
MMT — 508UT
MMT — 508UW

 

Blue

Charcoal

Teal (Green)

White* pump only available with prescription from doctor

 

 

 

 

 

 

 

 

 

 

 

Remote Programmer

 

MMT — 500RU

 

508 Pump Remote Programmer

 

$

99

 

 

 

 

 

 

 

 

 

Reservoirs (24/box)

 

MMT — 103

 

3.0 ml MiniMed Reservoir

 

$

70

 

 

 

 

 

 

 

 

 

Sof-Set Micro QRÒ (12/box)

 

MMT — 320
MMT — 321

 

42” Quick Release Soft Plastic Cannula (6mm catheter)
24” Quick Release Soft Plastic Cannula (6mm catheter)

 

$

120
$120

 

 

 

 

 

 

 

 

 

Sof-Set Ultimate QRÒ (12/box)

 

MMT — 315

 

42” Quick Release Soft Plastic Cannula Set $120 MMT — 316 24” Quick Release Soft
Plastic Cannula Set $120 Sof-Set® (24/box) MMT — 111 42” Soft Plastic Cannula
Set $185 MMT — 112 24” Soft Plastic Cannula Set $185 SilhouetteTM (10/box) MMT -
371 43” Full Set (10) complete sets)

 

$

97

 

 

 

 

 

 

 

 

 

 

 

MMT — 372

 

43” Combo Set (10 sites/5 tubing sets)

 

$

80

 

 

 

MMT — 373

 

23” Full Set (10 complete sets)

 

$

97

 

 

 

MMT — 374

 

23” Combo Set (10 sites/5 tubing sets)

 

$

80

 

 

 

 

 

 

 

 

 

Polyfin QRÒ (24/box)

 

MMT — 106

 

42” Bent Needle Infusion Set

 

$

98

 

 

 

MMT — 165

 

42” Quick Release Bent Needle Infusion Set

 

$

150

 

 

 

MMT — 306

 

24” Bent Needle Infusion Set with wings

 

$

98

 

 

 

MMT — 307

 

42” Bent Needle Infusion Set with wings

 

$

98

 

 

 

MMT — 365

 

42” Quick Release Bent Needle Infusion Set w/wings

 

 

 

 

 

MMT — 366

 

24” Quick Release Bent Needle Infusion Set w/wings

 

$

150

 

 

30

--------------------------------------------------------------------------------


 

PolyfinÒ (24/box)

 

MMT — 106

 

42” Bent Needle Infusion Set

 

$

98

 

 

 

 

 

 

 

 

 

Sof-Serterä

 

MMT — 300

 

Automatic Sof-Set Insertion Device

 

$

49

 

 

 

 

 

 

 

 

 

PolyskinÒ (50/box)

 

MMT — 134

 

Transparent Dressing (5cm x 7cm)

 

$

34

 

 

 

 

 

 

 

 

 

I.V. 3000 (100/box)

 

MMT — 174

 

Transparent Dressing (6cm x 7cm)

 

$

49

 

 

 

 

 

 

 

 

 

I.V. Prep (50/box)

 

MMT — 173

 

Antiseptic Skin Prepping Pads

 

$

12

 

 

 

 

 

 

 

 

 

Disposable Power Kit (3 sets)

 

MMT — 104

 

Nine (9) 1.5 Volt Batteries Rayovac Model G #675

 

$

26

 

 

 

 

 

 

 

 

 

Shower-Pak (30/pk)

 

MMT — 117

 

Plastic Shower Bags to hold pump

 

$

19

 

 

 

 

 

 

 

 

 

BOOKS

 

 

 

 

 

 

 

 

 

ACC 110

 

The Insulin Pump Therapy Book 

 

$

19.00

 

 

 

ACC 111

 

Counting Carbohydrates

 

$

6.00

 

 

 

ACC 112

 

Deliciously Healthy Favorite Foods Cookbook

 

$

19.95

 

 

 

ACC 113

 

Teens Pumping it Up!

 

$

12.95

 

MISCELLANEOUS

 

 

 

 

 

 

 

MediBand

 

ACC 118

 

MediBand, emergency medical ID, notifies person as having diabetes and on an
insulin pump

 

$

6.95

 

Max the MiniMed Moose

 

ACC 119

 

Max the Moose, popular bean bag animal

 

$

6.95

 

 

Prices subject to change without notification
Sof-Set, QR, Sof-Serter and Silhouette are all trademarks of MiniMed Inc.
Polyskin is a registered trademark of Kendall Healthcare Products Company

 

To order call: 800-843-6687 or FAX 800-635-5702

 

MiniMed®
12742 San Fernando Road
Sylmar, CA 91340
800-993-3322      818-362-5956
Web Site http://www.minimed.com

 

31

--------------------------------------------------------------------------------

 

 

EXHIBIT B
TO ATTACHMENT A

 

 

THERAPY KITS AND MONTHLY FEE SCHEDULE

 

 

Kit One

 

Item

 

Code

 

Unit

 

Note

 

Qty

 

Price

 

Extended

 

Infusion Sets

 

MMT111/112

 

Box

 

24 pieces

 

1

 

$

185.00

 

$

185.00

 

Syringes/Resv

 

MMT 103

 

Box

 

24 pieces

 

1

 

$

70.00

 

$

70.00

 

Batteries

 

MMT 104

 

Pack

 

9 pieces

 

1

 

$

26.00

 

$

26.00

 

IV3000Tape

 

MMT 174

 

Box

 

lasts 6 mos.

 

1

 

$

49.00

 

$

49.00

 

IV Prep Pad

 

MMT 173

 

Box

 

lasts 3 mos.

 

1

 

$

12.00

 

$

12.00

 

Shower Pack

 

MMT 117

 

Box

 

lasts 2 mos.

 

1

 

$

19.00

 

$

19.00

 

Alcohol Prep

 

HMS32689

 

Box

 

lasts 2 mos.

 

1

 

$

12.00

 

$

12.00

 

Total Disposable Price

 

 

 

 

 

 

 

 

 

 

 

$

373.00

 

Less: 30% Clinical Trial Discount

 

 

 

 

 

 

 

 

 

 

 

$

(111.90

)

Net Disposable Price

 

 

 

 

 

 

 

 

 

 

 

$

261.10

 

Monthly Pump Rent (per pair of pumps)

 

 

 

 

 

 

 

 

 

 

 

$

252.64

 

Total Bi-Monthly Fee (Net Disposable + 2 times Monthly Pump Rent)

 

 

 

 

 

 

 

$

766.38

 

 

Start-Up Kit One

 

Additional Items:

 

 

 

 

 

 

 

 

 

 

 

 

 

Sof-Serter

 

MMT 300

 

Ea

 

Only Need 1

 

1

 

$

49.00

 

$

49.00

 

Pump Case

 

ACC 108

 

Ea

 

Only Need 1

 

1

 

$

24.95

 

$

24.95

 

Belt Clip

 

MMT 131C

 

Ea

 

Only Need 1

 

1

 

$

8.00

 

$

8.00

 

Total One-Time Items

 

 

 

 

 

 

 

 

 

 

 

$

81.95

 

Less 30% Clinical Trial Discount

 

 

 

 

 

 

 

 

 

 

 

$

(24.59

)

One-Time Items

 

 

 

 

 

 

 

 

 

 

 

$

57.36

 

Kit One Bi-Monthly Fee from Above

 

 

 

 

 

 

 

 

 

 

 

$

766.38

 

Start-up Kit One Total Cost to UT

 

 

 

 

 

 

 

 

 

 

 

$

823.74

 

 

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT C
TO ATTACHMENT A

PURCHASE PRICE AND AMORTIZATION
SCHEDULE FOR 407C PUMPS

 

 

List Price per Pump (1 pump only)

 

$

6,500.00

 

Less: 25% Discount

 

$

(1,625.00

)

Net Price

 

$

4,875.00

 

 

 

 

 

Monthly Amortization (assume 4 year life)

 

$

101.56

 

 

 

 

 

Purchase Price to MiniMed at end of 1 yr.

 

$

3,656.25

 

Purchase Price to MiniMed at end of 2 yrs.

 

$

2,437.50

 

Purchase Price to MiniMed at end of 3 yrs.

 

$

1,218.75

 

Purchase Price to MiniMed at end of 4 yrs.

 

$

—

 

 

Note: In the event that UTHR decided to purchase the pumps at some interim point
in time, the $4,875 net price will be reduced by the amount of $101.56 per month
for the number of months that that the pump has been in service to UTHR.

 

 

33

--------------------------------------------------------------------------------

 

Attachment B

 

UT Trademarks Logotypes and Trade Names

 

UNITED THERAPEUTICS

 

UNITED THERAPEUTICS CORPORATION LOGO

 

UNIPROST

 

MEDICINES FOR LIFE

 

UNITHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

Attachment C

 

Patient Assistance Program Criteria

 

In order to be eligible as a Patient Assistance Program Patient, the patient
must meet the criteria set forth below:

 

1.                                       Total monthly household income of
patient must be less than or equal to 200% of U.S. Federal poverty guidelines
(calculated on a monthly basis) adjusted for household size.  (A copy of the
U.S. Federal Poverty Guidelines is attached.  UT shall provide DISTRIBUTOR with
a copy of the U.S. Federal Poverty Guidelines each year.)

 

2.                                       Patients must have no sources of
alternative drug reimbursement including but not limited to Medicaid, Medicare,
Veterans Administration, and private insurance.

 

3.                                       Patients must be legal residents of the
United States, and receive healthcare services via the United States healthcare
system.

 

Patients who meet the residency requirements of Paragraph 3 above will qualify
for the program for the period, that such patient is unable to obtain
reimbursement due to pre-existing condition provisions of his or her insurance
carrier or due to clearance or prior authorization waiting periods for insurance
coverage.  Once such patient is able to obtain reimbursement, however, he or she
shall not remain eligible for the program.

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

[g27712kmi001.jpg]

 

 

 

 

 

 

 

 

 

 

 

MiniMedÒ

 

USA:
Sylmar, CA
818-362-5958 · 800-826-2099 (24-hour Help Line within U.S. & Canada)
To order supplies:
800-843-6687 · FAX: 888-268-0200 (within U.S. & Canada)

FAX: 818-362-3788 (outside U.S.)

 

 

 

36

--------------------------------------------------------------------------------


 

WARRANTY

 

MINIMED INC. (“MINIMED”) WARRANTS THE MINIMED INFUSION PUMP AGAINST DEFECTS IN
MATERIALS AND WORKMANSHIP FOR A PERIOD OF 1 YEAR FROM THE DATE OF PURCHASE.

 

THIS WARRANTY IS VALID ONLY UPON THE RECEIPT BY MINIMED OF A COMPLETED WARRANTY
REGISTRATION CARD.  DURING THE WARRANTY PERIOD, MINIMED WILL REPAIR OR REPLACE,
AT ITS DISCRETION, ANY DEFECTIVE PUMP OR SOLENOID MOTOR, SUBJECT TO THE
CONDITIONS AND EXCLUSIONS STATED HEREIN. THIS WARRANTY APPLIES ONLY TO NEW
DEVICES. IN THE EVENT A PUMP IS REPAIRED OR REPLACED, THE WARRANTY PERIOD WILL
NOT BE EXTENDED.

 

THIS WARRANTY IS VALID ONLY IF THE MINIMED INFUSION PUMP IS USED IN ACCORDANCE
WITH THE MANUFACTURER’S INSTRUCTIONS.  THIS WARRANTY WILL NOT APPLY:

 

•                                            IF DAMAGE RESULTS FROM CHANGES OR
MODIFICATIONS MADE TO THE PUMP BY THE USER OR THIRD PERSONS AFTER THE DATE OF
MANUFACTURE;

 

•                                            IF DAMAGE RESULTS FROM SERVICE OR
REPAIRS PERFORMED BY ANY PERSON OR ENTITY OTHER THAN THE MANUFACTURER;

 

•                                            IF DAMAGE RESULTS FORM A FORCE
MAJEURE OR OTHER EVENT BEYOND THE CONTROL OF THE MANUFACTURER; OR:

 

•                                            IF DAMAGE RESULTS FROM NEGLIGENCE
OR IMPROPER USE, INCLUDING BUT NOT LIMITED TO IMPROPER STORAGE, DELIBERATE
SUBMERSION IN WATER, PHYSICAL ABUSE SUCH AS DROPPING OR OTHERWISE.

 

THIS WARRANTY DOES NOT APPLY TO BATTERIES, INFUSION SETS, RESERVOIRS, AND OTHER
ACCESSORIES.

 

THIS WARRANTY SHALL BE PERSONAL TO THE ORIGINAL USER.  ANY SALE, OR OTHER
TRANSFER OR USE OF THE PRODUCT COVERED BY THIS WARRANTY TO OR BY A USER OTHER
THAN THE ORIGINAL USER SHALL CAUSE THIS WARRANTY TO IMMEDIATELY TERMINATE.

 

THE REMEDIES PROVIDED FOR IN THIS WARRANTY ARE THE EXCLUSIVE REMEDIES AVAILABLE
FOR ANY BREACH HEREOF.  NEITHER MINIMED NOR ITS SUPPLIERS OR DISTRIBUTORS SHALL
BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGE OF ANY NATURE OR
KIND CAUSED BY OR ARISING OUT OF A DEFECT IN THE PRODUCT.

 

ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, ARE EXCLUDED, INCLUDING THE WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

 

 

37

--------------------------------------------------------------------------------

 

13428      Federal Register / Vol. 64, No. 52 / Thursday, March 18, 1999 /
Notices

 

FEDERAL RESERVE SYSTEM

 

Sunshine Act Meeting

 

TIME AND DATE: Approximately 11:15 a.m., Tuesday, March 23, 1999, following a
recess at the conclusion of the open meeting.

 

PLACE: Marriner S. Eccles Federal Reserve Board Building, 20th and C Streets,
NW., Washington, DC 20551.

 

STATUS: Closed.

 

MATTERS TO BE CONSIDERED:

 

1.  Personnel actions (appointments, promotions, assignments, reassignments, and
salary actions) involving individual Federal Reserve System employees.

 

2.  Any matters carried forward from a previously announced meeting.

 

CONTACT PERSON FOR MORE INFORMATION:

 

Lynn S. Fox, Assistant to the Board;
(202) 452-3204.

 

SUPPLEMENTARY INFORMATION: You may call (202) 452-3206 beginning at
approximately 5 p.m. two business days before the meeting for a recorded
announcement of bank and bank holding company applications scheduled for the
meeting; or you may contact the Board’s Web site at http://
www.federalreserve.gov for an electronic announcement that not only lists
applications, but also indicates procedural and other information about the
meeting.

 

Dated: March 16, 1999.

 

Robert deV. Frierson,
Associate Secretary of the Board.

 

[FR Doc. 99-6806 Filed 3-16-99; 3:55 pm]

 

BILLING CODE 6210-01-M

 


DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

Office of the Secretary

 

Annual Update of the HHS Poverty Guidelines

 

AGENCY: Department of Health and Human Services.

 

ACTION: Notice.

 

 

38

--------------------------------------------------------------------------------


 

 

SUMMARY: This notice provides an update of the HHS poverty guidelines to account
for last (calendar) year’s increase in prices as measured by the Consumer Price
Index.

 

EFFECTIVE DATE: These guidelines go into effect on the day they are published
(unless an office administering a program using the guidelines specifies a
different effective date for that particular program.)

 

ADDRESSES: Office of the Assistant Secretary for Planning and Evaluation,

 

Room 404E, Humphrey Building,
Department of Health and Human
Services (HHS), Washington, DC 20201.

 

FOR FURTHER INFORMATION CONTACT: For information about how the poverty
guidelines are used in a particular program, contact the Federal (or other)
office which is responsible for that program.

 

For general information about the poverty guidelines (but NOT for information
about a particular program—such as the Hill-Burton Uncompensated Services
Program—that uses the poverty guidelines), contact Gordon Fisher, Office of the
Assistant Secretary for Planning and Evaluation, Room 404E, Humphrey Building,
Department of Health and Human Services, Washington, DC 20201—telephone: (202)
690-5880; persons with internet access may visit the poverty guidelines internet
site at <http:// aspe.os.dhhs.gov/poverty/poverty.htm>.

 

For information about the Hill-Burton Uncompensated Services Program (no-fee or
reduced-fee health care services at certain hospitals and other health care
facilities for certain persons unable to pay for such care), contact the Office
of the Director, Division of Facilities Compliance and Recovery, HRSA, HHS,
Twinbrook Metro Plaza, 12300 Twinbrook Parkway, Suite 520, Rockville, Maryland
20857—telephone: (301) 443-5656 or 1-800-638-0742 (for callers outside Maryland)
or 1-800-492-0359 (for callers in Maryland); persons with internet access may
visit the Division of Facilities Compliance and Recovery internet home page site
at <http://www.hrsa.gov/osp/dfcr>. The Division of Facilities Compliance and
Recovery notes that as set by 42 CFR 124.505(b), the effective date of this
update of the poverty guidelines for facilities obligated under the Hill-Burton
Uncompensated Services Program is sixty days from the date of this publication.

 

For information about the percentage multiple of the poverty guidelines to be
used on immigration forms such as INS Form 1-864, Affidavit of Support, contact
the U.S. Immigration and Naturalization Service. To get a copy of the most
recent poverty guidelines published by the Immigration and Naturalization
Service, call 1-800-870-3676 and ask for Form I-864. To obtain information on
the most recent poverty guidelines call (202) 514-2607. Persons with internet
access may obtain the information from the Immigration and Naturalization
Service internet site at <http://www.ins.usdoj.gov>, and may download the
affidavit of support forms and poverty guidelines from
<http://www.ins.usdoj.gov/forms/download/i-864pkg.htm>.

 

 

39

--------------------------------------------------------------------------------


 

Under an amendment to the Older Americans Act, the figures in this notice are
the figures that state and area
agencies on aging should use to
determine “greatest economic need” for Older Americans Act programs. For
information about Older Americans Act programs, contact Carol Crecy,
Administration on Aging, HHS—telephone: (202) 619-0011.

 

For information about the Department of Labor’s Lower Living Standard Income
Level (an alternative eligibility criterion with the poverty guidelines for
certain Job Training Partnership Act programs), contact Ronald E. Putz,
Director, Office of Employment and Training Programs, U.S. Department of
Labor—telephone: (202) 219-5229, voicemail 173; persons with internet access may
visit the Employment and Training Administration’s Lower Living Standard Income
Level internet site at <http://www.wdsc.org/techcouncil/
prototypes/llsil/llsil.htm>.

 

For information about the number of people in poverty (since 1959) or about
the Census Bureau (statistical) poverty thresholds, contact the HHES Division,
Room 1462, Federal Office Building #3, U.S. Bureau of the Census, Washington, DC
20233—telephone: (301) 457-3242; persons with internet access may visit the
Poverty section of the Census Bureau’s World Wide Web site at <http:/
/www.census.gov/hhes/www/ poverty.html>.

 

1999 POVERTY GUIDELINES FOR THE
48 CONTIGUOUS STATES AND THE
DISTRICT OF COLUMBIA

 

Size of family unit

 

Poverty guide-
line

 

1

 

$

8,240

 

2

 

11,060

 

3

 

13,880

 

4

 

16,700

 

5

 

19,520

 

6

 

22,340

 

7

 

25,160

 

8

 

27,980

 

 

For family units with more than 8 members, add $2,820 for each additional
member. (The same increment applies to smaller family sizes also, as can be seen
in the figures above.)

 

1999 POVERTY GUIDELINES FOR
ALASKA

 

Size of family unit

 

Poverty guide-
line

 

1

 

$

10,320

 

 

 

40

--------------------------------------------------------------------------------


 

 

                Federal Register / Vol. 64, No. 52 / Thursday, March 18, 1999 /
Notices  13429

 

1999 POVERTY GUIDELINES FOR
ALASKA—Continued

 

Size of family unit

 

Poverty guide-
line

 

2

 

13,840

 

3

 

17,360

 

4

 

20,880

 

5

 

24,400

 

6

 

27,920

 

7

 

31,440

 

8

 

34,960

 

 

For family units with more than 8 members, add $3,520 for each
additional member. (The same increment applies to smaller family sizes also, as
can be seen in the figures above.)

 

1999 POVERTY GUIDELINES FOR
HAWAII

 

Size of family unit

 

Poverty guide-
line

 

1

 

$

9,490

 

2

 

12,730

 

3

 

15,970

 

4

 

19,210

 

5

 

22,450

 

6

 

25,690

 

7

 

28,930

 

8

 

32,170

 

 

For family units with more than 8 members, add $3,240 for each additional
member. (The same increment applies to smaller family sizes also, as can be seen
in the figures above.)

 

(Separate poverty guideline figures for Alaska and Hawaii reflect Office of
Economic Opportunity administrative practice beginning in the 1966-1970 period.
Note that the Census Bureau poverty thresholds—the primary version of the
poverty measure—have never had separate figures for Alaska and Hawaii. The
poverty guidelines are not defined for Puerto Rico, the U.S. Virgin Islands,
American Samoa. Guam, the Republic of the Marshall Islands, the Federated States
of Micronesia, the Commonwealth of the Northern Mariana Islands, and Palau. In
cases in which a Federal program using the poverty guidelines serves any of
those jurisdictions, the Federal office which administers the program is
responsible for deciding whether to use the contiguous-states-and-DC guidelines
for those jurisdictions or to follow some other procedure.)

 

The preceding figures are the 1999 update of the poverty guidelines required by
section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 (Pub.L.
97-35.) As required by law, this update reflects last year’s change in the
Consumer Price
Index (CPI-U); it was done using the same procedure used in previous years.

 

 

41

--------------------------------------------------------------------------------


 

Section 673(2) of OBRA-1981 (42 U.S.C. 9902(2)) requires the use of the poverty
guidelines as an eligibility criterion for the Community Services Block Grant
program. The poverty guidelines are also used as an eligibility criterion by a
number of other Federal programs (both HHS and non-HHS.) Due to confusing
legislative language dating back to 1972, the poverty guidelines have sometimes
been mistakenly referred to as the “OMB” (Office of Management and Budget)
poverty guidelines or poverty line. In fact, OMB has never issued the
guidelines; the guidelines are issued each year by the Department of Health and
Human Services (formerly by the Office of Economic Opportunity/Community
Services Administration). The poverty guidelines may be formally referenced as
“the poverty guidelines updated annually in the Federal Register by the U.S.
Department of Health and Human Services under authority of 42 U.S.C. 9902(2).”

 

The poverty guidelines are a simplified version of the Federal Government’s
statistical poverty thresholds used by the Bureau of the Census to prepare its
statistical estimates of the number of persons and families in poverty. The
poverty guidelines issued by the Department of Health and Human Services are
used for administrative purposes—for instance, for determining whether a person
or family is financially eligible for assistance or services under a particular
Federal program. The poverty thresholds are used primarily for statistical
purposes. Since the poverty guidelines in this notice—the 1999
guidelines—reflect price changes through calendar year 1998, they are
approximately equal to the poverty thresholds for calendar year 1998 which the
Census Bureau will issue in late summer or autumn 1999. (A preliminary version
of the 1998 thresholds is now available from the Census Bureau.)

 

In certain cases, as noted in the relevant authorizing legislation or program
regulations, a program uses the poverty guidelines as only one of several
eligibility criteria, or uses a percentage multiple of the guidelines (for
example, 125 percent or 185 percent of the guidelines.) Non-Federal
organizations which use the poverty guidelines under their own authority in
non-Federally-funded activities also have the option of choosing to use a
percentage multiple of the guidelines such as 125 percent or 185 percent.

 

 

42

--------------------------------------------------------------------------------


 

While many programs use the guidelines to classify persons or families as either
eligible or ineligible, some other programs use the guidelines for the purpose
of giving priority to lower-income persons or families in the provision of
assistance or services.

 

In some cases, these poverty guidelines may not become effective for a
particular program until a regulation or notice specifically applying to the
program in question has been issued.

 

The poverty guidelines given above should be used for both farm and non-farm
families. Similarly, these guidelines should be used for both aged and non-aged
units. The poverty guidelines have never had an aged/non-aged distinction; only
the Census Bureau (statistical) poverty thresholds have separate figures for
aged and non-aged one-person and two-person units.

 

Definitions

 

There is no universal administrative definition of “family,” “family unit,” or
“household” that is valid for all programs that use the poverty guidelines.
Federal programs in some cases use administrative definitions that differ
somewhat from the statistical definitions given below; the Federal office which
administers a program has the responsibility for making decisions about
administrative definitions. Similarly, non-Federal organizations which use the
poverty guidelines in non-Federally-funded activities may use administrative
definitions that differ from the statistical definitions given below. In either
case, to find out the precise definitions used by a particular program, one must
consult the office or organization administering the program in question.

 

The following statistical definitions (derived for the most part from language
used in U.S. Bureau of the Census. Current Population Reports, Series P60-185
and earlier reports in the same series) are made available for illustrative
purposes only; in other words, these statistical definitions are not binding for
administrative purposes.

 

(a)   Family. A family is a group of two or more persons related by birth,
marriage, or adoption who live together; all such related persons are considered
as members of one family. For instance, if an older married couple, their
daughter and her husband and two children, and the older couple’s nephew all
lived in the same house or apartment, they would all be considered members of a
single family.

 

(b)   Unrelated individual. An unrelated individual is a person 15 years old or
over (other than an inmate
of an institution) who is not living with

 

 

43

--------------------------------------------------------------------------------


 

13430      Federal Register / Vol. 64, No. 52 / Thursday, March 18, 1999 /
Notices

 

any relatives. An unrelated individual may be the only person living in a house
or apartment, or may be living in a house or apartment (or in group quarters
such as a rooming house) in which one or more persons also live who are not
related to the individual in question by birth, marriage, or adoption. Examples
of unrelated individuals residing with others include a lodger, a foster child,
a ward, or an employee.

 

(c)   Household. As defined by the Bureau of the Census for statistical
purposes, a household consists of all the persons who occupy a housing unit
(house or apartment), whether they are related to each other or not. If a family
and an unrelated individual, or two unrelated individuals, are living in the
same housing unit, they would constitute two family units (see next item), but
only one household. Some programs, such as the Food Stamp Program and the
Low-Income Home Energy Assistance Program, employ administrative variations of
the “household” concept in determining income eligibility. A number of other
programs use administrative variations of the “family” concept in determining
income eligibility. Depending on the precise program definition used, programs
using a “family” concept would generally apply the poverty guidelines separately
to each family and/or unrelated individual within a household if the household
includes more than one family and/or unrelated individual.

 

(d)   Family unit. “Family unit” is not an official U.S. Bureau of the Census
term, although it has been used in the poverty guidelines Federal Register
notice since 1978. As used here, either an unrelated individual or a family (as
defined above) constitutes a family unit. In other words, a family unit of size
one is an unrelated individual, while a family unit of two/three/etc. is the
same as a family of two/three/etc.

 

Note that this notice no longer provides a definition of “income.” This is for
two reasons. First, there is no universal administrative definition of “income”
that is valid for all programs that use the poverty guidelines. Second, in the
past there has been confusion regarding important differences between the
statistical definition of income and various administrative definitions of
“income” or “countable income.” The precise definition of “income” for a
particular program is very sensitive to the specific needs and purposes of that
program. To determine, for example, whether or not taxes, collegescholarships,
or other particular types of income should be counted as “income” in determining
eligibility for a specific

 

 

44

--------------------------------------------------------------------------------


 

program, one must consult the office or organization administering the program
in question; that office or organization has the responsibility for making
decisions about the definition of “income” used by the program (to the extent
that the definition is not already contained in legislation or regulations.)

 

Persons seeking the statistical definition of income that is used to determine
official income and poverty statistics may consult U.S. Bureau of the Census,
Current Population Reports, Series P60-201, Poverty in the United States: 1997,
Washington, D.C., U.S. Government Printing Office, September 1998, pp. A-1 and
A-2.

 

Dated: March 8, 1999.

 

Donna E. Shalala,

 

Secretary of Health and Human Services.
[FR Doc. 99-6538 Filed 3-17-99; 8:45 am]
BILLING CODE 4150-04-P

 


DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

Food and Drug Administration

 

[Docket No. 98N-0363]

 

Agency Information Collection Activities; Announcement of OMB Approval; New
Animal Drugs for Investigational Use

 

AGENCY: Food and Drug Administration, HHS.

 

ACTION: Notice.

 

SUMMARY: The Food and Drug Administration (FDA) is announcing that a collection
of information entitled “New Animal Drugs for Investigational Use” has been
approved by the Office of Management and Budget (OMB) under the Paperwork
Reduction Act of 1995.

 

FOR FURTHER INFORMATION CONTACT:

 

Denver Presley, Office of Information Resources Management (HFA-250), Food and
Drug Administration, 5600 Fishers Lane, Rockville, MD 20857, 301-827-1472.

 

SUPPLEMENTARY INFORMATION: In the

 

Federal Register of December 2, 1998 (63 FR 66548), the agency announced that
the proposed information collection had been submitted to OMB for review and
clearance under 44 U.S.C. 3507. An agency may not conduct or sponsor, and a
person is not required to respond to, a collection of information unless it
displays a currently valid OMB control number. OMB has now approved the
information collection and has assigned OMB control number 0910-0117. The
approval expires on January 31, 2002. A copy of the supporting statement for
this information collection is available on the Internet at “http://www.fda.gov/
ohrms/dockets”.

 

 

 

Dated: March 11, 1999.

 

William K. Hubbard,

 

Acting Deputy Commissioner for Policy.
[FR Doc. 99-6529 Filed 3-17-99; 8:45 am]

 

BILLING CODE 4160-01-F

 

 

 

45

--------------------------------------------------------------------------------


 

DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

Food and Drug Administration

 

[Docket No. 99F-0460]

 

Akzo Nobel Chemicals, Inc.; Filing of Food Additive Petition

 

AGENCY: Food and Drug Administration, HHS.

 

ACTION: Notice.

 

 

SUMMARY: The Food and Drug Administration (FDA) is announcing that Akzo Nobel
Chemicals, Inc., has filed a petition proposing that the food additive
regulations be amended to provide for the safe use of 3,6,9-triethyl- 
3,6,9-trimethyl-1,4,7-triperoxynonane as a modifier in the production of olefin
polymers used as components of food-contact articles.

 

FOR FURTHER INFORMATION CONTACT: Vir D. Anand, Center for Food Safety and
Applied Nutrition (HFS-215), Food and Drug Administration, 200 C St. SW.,
Washington, DC 20204, 202-418-3081.

 

SUPPLEMENTARY INFORMATION: Under the Federal Food, Drug, and Cosmetic Act (sec.
409(b) (5) (21 U.S.C. 348(b)(5))), notice is given that a food additive petition
(FAP 9B4646) has been filed by Akzo Nobel Chemicals, Inc., c/o Keller and
Heckman LLP, 1001 G St. NW., suite 500 West, Washington, DC 20001. The petition
proposes to amend the food additive regulations in § 177.1520 Olefin polymers
(21 CFR 177.1520) and in § 177.2600 Rubber articles intended for repeated use
(21 CFR 177.2600) to provide for the safe use of 3,6,9-triethyl-
3,6,9-trimethyl-1.4,7-triperoxynonane as a modifier in the production of olefin
polymers used as components of food-contact articles.

 

The agency has determined under 21 CFR 25.32(i) that this action is of a type
that does not individually or cumulatively have a significant effect on the
human environment. Therefore, neither an environmental assessment nor an
environmental impact statement is required.

 

 

 

46

--------------------------------------------------------------------------------

 

 

Attachment D

 

UT Standard Warranty

 

UT warrants that all of its Product shall: (i) be free from defects in design,
material and workmanship; (ii) be in compliance with all applicable law and
regulation, including without limitation all regulatory requirements of the FDA,
including those related to the adulteration or misbranding of Product within the
meaning of Section 501 and 502 of the Food Drug and Cosmetics Act; (iii) not be
articles which may not be introduced into interstate commerce pursuant to the
requirements of Sections 505, 514, 515, 516 or 520 thereof; and (iv) be
manufactured in accordance with current FDA Good Manufacturing Practice as
required by 21 C.F.R. 210 and 820.

 

MiniMed Standard Warranty

 

Attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47

--------------------------------------------------------------------------------


 

Attachment E

Policies and Procedures relating to the MiniMed Product

 

A.            Return of Products.  No Products may be returned to UT by
DISTRIBUTOR without the prior written authorization of UT; any such return may
result in a commercially reasonable fee being charged to DISTRIBUTOR’s account,
the amount of such restocking fee to be agreed to by DISTRIBUTOR.

 

B.            DISTRIBUTOR’s Status.  DISTRIBUTOR shall buy the Products from UT
(in such amounts as DISTRIBUTOR shall in its sole discretion determine) and
distribute and sell them in its own name, for its own account and at its own
risk.  These Policies and Procedures do not and shall not be construed to create
the relationship of agent, employee, partnership, joint venture or association
between the parties, but is an agreement between independent contractors. 
DISTRIBUTOR expressly acknowledges and agrees that it is not an agent or
representative of UT and may not at any time hold itself out as such to any
third party or act in the name of or on behalf of UT or bind UT or create any
obligations between UT and third parties without UT’s prior written consent.

 

C.            DISTRIBUTOR’s Obligations.  The obligations of DISTRIBUTOR include
the following undertakings:

 

(i)            Inventory.  DISTRIBUTOR agrees to maintain at all times during
the term of this Agreement an inventory of the Products in good and saleable
condition at a level sufficient to satisfy patient requirements for sixty (60)
days and subject to MiniMed’s timely acceptance and fulfillment of DISTRIBUTOR’
s orders as placed by UT.

 

(ii)           Inspection.  DISTRIBUTOR shall allow representatives of UT and
MiniMed access to DISTRIBUTOR’s business premises at any time upon reasonable
advance notice and during normal business hours for the purpose of, among other
things, monitoring compliance with these Policies and Procedures.

 

(iii)          Device Tracking.  DISTRIBUTOR shall provide UT and MiniMed with a
written inventory and delivery report monthly within five (5) business days of
each MiniMed’s fiscal month end in a form acceptable to MiniMed.  Such report
shall be delivered to UT and MiniMed either by electronic mail or on a computer
disk compatible with MiniMed’s information systems.  Such report shall include
(i) the quantities of the MiniMed Products delivered by DISTRIBUTOR to patients
during such period and (ii) any documents or other information relating to the
delivery of the MiniMed Products to patients which UT or MiniMed may reasonably
require, including, without limitation, a schedule of infusion pumps delivered
by reference to patient name and address or patient number, pump serial number,
prescribing physician name, and prescribing physician zip code and a schedule of
Disposable Supplies delivered to patients by reference to patient name and
address or patient number.  All such obligations are conditioned on and subject
to any applicable legal requirements including without limitation those

 

 

 

48

--------------------------------------------------------------------------------


 

relating to patient confidentiality and data security.  A breach of this
covenant shall constitute a material breach of these Policies and Procedures.

 

(iv)          Labels.  DISTRIBUTOR shall not change or remove the labels affixed
to the Products, nor shall DISTRIBUTOR add anything to the exterior of the
Products or packaging without the prior written authorization of UT and MiniMed.

 

(v)           Direct Delivery.  DISTRIBUTOR shall purchase the Products from UT
only and shall deliver such the Products only to end users or clinics or
hospitals in connection with Uniprost therapy and not to other agents,
distributors, sub-distributors, dealers or the like without the prior written
consent of UT.

 

(vi)          Insurance.  DISTRIBUTOR shall maintain in full force and effect
policies of insurance with reputable carriers in such amounts and insuring
against such risks as are reasonably customary for the business of DISTRIBUTOR. 
Notwithstanding the foregoing, in no event shall DISTRIBUTOR fail to maintain
liability insurance in a minimum amount of $2,000,000 per occurrence or property
insurance in an amount sufficient to cover the value of the Products.

 

D.            Compliance with Laws and Regulations/ Records and Reporting.

 

(i)            DISTRIBUTOR agrees that no Products will be willfully or
knowingly or negligently distributed by DISTRIBUTOR or its agents in violation
of applicable laws or regulations, including, without limitation laws and
regulations governing the distribution of medical devices.

 

(ii)           DISTRIBUTOR shall maintain complete and accurate records, in
tangible form or electronic database, of all sales and deliveries of Products to
end users.  The report must enable UT and MiniMed to identify the end user of
the MiniMed Products distributed within four (4) working days and must contain
the following information: (a) for infusion pumps: model number; serial number;
the date of shipment by MiniMed to DISTRIBUTOR; the name, address, telephone
number and social security number (if available) or other unique identifying
code of the user (patient) receiving MiniMed Products, the date the user
received the MiniMed Products, and the name, mailing address, and telephone
number of the prescribing physician; (b) for infusion sets: model number, lot
number, the name and address or patient number of the user (patient), and the
name, mailing address and telephone number of the prescribing physician; and
(c) for UT Products, the name, address, telephone number and social security
number (if available) or other unique identifying code of the user (patient)
receiving UT Products, the date the user received the UT Products, and the name,
mailing address, and telephone number of the prescribing physician.  DISTRIBUTOR
shall be solely responsible for complying with privacy and data protection laws
and regulations.  All such obligations are conditioned on and subject to any
applicable legal requirements including without limitation those relating to
patient confidentiality and data security

 

 

 

49

--------------------------------------------------------------------------------


 

(iii)          DISTRIBUTOR shall provide UT and MiniMed with the following
information if any Products are returned to UT, MiniMed or DISTRIBUTOR: model
number; serial number; the date the Products were initially shipped by UT or
MiniMed to DISTRIBUTOR; and the means (carrier) used to return the Products. 
DISTRIBUTOR will provide UT and MiniMed with the following information if any
Products are permanently disposed of: model number; serial number; the date the
Products were initially shipped by UT or MiniMed to DISTRIBUTOR; the date the
Products were permanently disposed of; and the mechanism of permanent
disposition of the Products.  DISTRIBUTOR shall provide the same information to
the FDA within ten (10) days of a request therefor.

 

(iv)          DISTRIBUTOR shall make all of its records relating solely to the
Products available at its premises for audit by representatives of UT or MiniMed
at any time during normal business hours with reasonable advance notice to
ensure compliance with the terms of these Policies and Procedures, and shall,
upon UT’s or MiniMed’s request, send a copy of such records (or any portion
thereof) to UT or MiniMed for review.  DISTRIBUTOR further agrees to maintain
all additional records reasonably required by UT or MiniMed in order to ensure
traceability of the Products sold or delivered hereunder by DISTRIBUTOR. 
DISTRIBUTOR further agrees to assume responsibility and guarantee performance of
all reporting and record keeping required by the FDA and any other applicable
governing body and regulator, but only to the extent DISTRIBUTOR is notified by
UT in writing in advance of such requirements.  DISTRIBUTOR agrees to deliver to
UT and MiniMed all records and customer lists in its possession relating to the
Products within 30 days following the expiration or termination of the Agreement
by either party, retaining only those documents required for compliance with
applicable regulations, and providing UT and MiniMed copies of all such retained
documents.  All such obligations are conditioned on and subject to any
applicable legal requirements including without limitation those relating to
patient confidentiality and data security

 

(v)           DISTRIBUTOR will inform UT, MiniMed and the FDA if DISTRIBUTOR
becomes aware of any “significant event.”  A “significant event” includes any
report from a health care professional, user of any of the Products or other
competent person that reasonably suggests any of the Products caused or
contributed to a death or injury, or, in the case of the MiniMed Products, has
malfunctioned in such a way that a reoccurrence of the malfunction or failure
would be likely to cause or contribute to death or injury.  Without limiting the
generality of the foregoing, DISTRIBUTOR shall report to UT, MiniMed and the FDA
any event, occasion or circumstance in which DISTRIBUTOR becomes aware there has
been a deterioration in the characteristics or performance of any of the MiniMed
Products, or any inaccuracies in any written material provided with or to users
of any of the MiniMed Products which is intended to accompany such MiniMed
Products, which might lead to death of a patient who uses such MiniMed Products
or might lead to the significant deterioration of such patient’s state of
health.  DISTRIBUTOR agrees to cooperate fully with UT, MiniMed,

 

 

 

50

--------------------------------------------------------------------------------


 

and, at UT’s or MiniMed’s request, participate in any investigation undertaken
by UT or MiniMed in connection with any such event.  Such report shall be made
and delivered to UT and MiniMed within five (5) working days after DISTRIBUTOR
becomes aware of such significant event and to the FDA within ten (10) business
days thereof.

 

E.             Delivery Time.  UT and MiniMed shall use reasonable efforts to
deliver the Products pursuant to requests contained in UT’s purchase orders. 
Notwithstanding the foregoing, UT and MiniMed shall not be responsible for
delays in delivery, and such delivery delays shall not give rise to a claim for
damages.

 

F.             No Supply Obligation.  UT and MiniMed shall not be obligated to
fill orders for Products (i) for which production has ceased or for which it no
longer has the right to manufacture or sell, or (ii) for which delivery has
become unreasonably onerous as a result of any change in legal requirements or
regulations.  In the event that: (i) UT or MiniMed does not fulfill
DISTRIBUTOR’s purchase orders for the reasons set forth in this Section F; and
(ii) UT and MiniMed are unable to manufacture, sell, market and distribute other
infusion pumps which are equally suitable for Uniprost therapy as infusion pumps
manufactured by as of the effective date of the Agreement, then DISTRIBUTOR’s
obligations to exclusively use MiniMed Products (subject to the provisions of
the Distribution Agreement between DISTRIBUTOR and UT) shall cease until such
time that MiniMed is able to offer DISTRIBUTOR infusion pumps which are as
suitable for Uniprost therapy as infusion pumps manufactured by MiniMed as of
the effective date of this Agreement.

 

G.            MiniMed Industrial and Intellectual Property.  DISTRIBUTOR
acknowledges that MiniMed has granted to UT a non-exclusive, royalty-free right
to use the trademarks affixed by MiniMed to the MiniMed Products and packaging. 
Such grant shall terminate upon the expiration or termination of UT’s agreement
with MiniMed.  DISTRIBUTOR acknowledges that UT has represented to DISTRIBUTOR
that MiniMed and/or its affiliates possess all necessary right, title and
interest in and to all patents, packaging, designs, trademarks, trade names and
logos used on or in connection with the MiniMed Products.  DISTRIBUTOR shall
only use such trademarks, trade names and logos in compliance with standards and
policies which MiniMed may from time to time determine and MiniMed shall have
the right of prior approval of any such trademarks, trade names and logos on the
advertising materials and brochures utilized by DISTRIBUTOR.  DISTRIBUTOR agrees
that during the term of the Agreement and after its expiration or termination it
will not knowingly use or register, directly or indirectly, any patents,
packaging, designs, trademarks or trade names which may infringe or be
confusingly similar with those owned by MiniMed and/or its affiliates, and shall
use trademarks and trade names of MiniMed pursuant to the license granted
hereunder on marketing literature of DISTRIBUTOR.

 

H.            MiniMed Documents.  Except as otherwise expressly provided for in
these Policies and Procedures, MiniMed may furnish UT or DISTRIBUTOR with
commercial, technical and other documents and materials relating to the Products
as it deems appropriate, for which MiniMed may charge a fee to UT or
DISTRIBUTOR.  Such documents and materials are and shall remain the sole
property of MiniMed.  Following the expiration or termination of the Agreement,
upon UT’s request, DISTRIBUTOR shall return to UT or MiniMed all such documents
and materials furnished to it by UT or MiniMed.  In the event that DISTRIBUTOR

 

 

 

51

--------------------------------------------------------------------------------


 

prepares documents or materials relating to the delivery of the Products to
patients and clinics which offer Uniprost™ therapy, such documents and
materials, and any copyrights relating thereto, shall be the sole property of UT
or MiniMed, except to the extent that such materials may reflect the name, trade
mark or other proprietary property of DISTRIBUTOR.  DISTRIBUTOR shall submit for
review and approval such documents and materials and provide UT and MiniMed with
sufficient prior notice to evaluate such documents and materials.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

--------------------------------------------------------------------------------

 

AMENDMENT TO DISTRIBUTION AGREEMENT

 

This Amendment to Distribution Agreement is made as of this day of August 2002
(the “Effective Date”), by and between United Therapeutics Corporation (“UT”), a
Delaware corporation, 1110 Spring Street, Silver Spring, Maryland 20910, and
Accredo Therapeutics, Incorporated (“DISTRIBUTOR”), a Delaware corporation, 1640
Century Center Parkway, Suite 105, Memphis, Tennessee 38134.

 

A.                                   WHEREAS, UT and Olsten Health Services
(Quantum) Corp. entered into a Distribution Agreement on March 20, 2000,
concerning non-exclusive U.S. distribution of the drug product REMODULIN
(formerly Uniprost);

 

B.                                     WHEREAS, Olsten Health Services (Quantum)
Corp. changed its name to Gentiva Health Services (Quantum) Corp. and
subsequently to Accredo Therapeutics, Inc.; and

 

C.                                     WHEREAS, it is desirable to revise
certain obligations between the parties following FDA approval and the
commercial launch of the UT Product in order to reflect DISTRIBUTOR’s role as a
provider of health care services including pharmacy services that are separate
and distinct from DISTRIBUTOR’s obligations to market, promote and sell the UT
Product and the MiniMed Product.

 

NOW, THEREFORE, in consideration of mutual promises and covenants hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

I

 

In subsection 1.1(r), the word “UNIPROST” is replaced with the word “REMODULIN”;

 

II

 

The introductory paragraph in Section 4.1 is hereby replaced in its entirety
with the following:

 

4.1                                          Marketing.  DISTRIBUTOR shall use
its Best Efforts to fund and support ongoing promotion of its distribution of
the Products, consistent with DISTRIBUTOR’ s normal funding and support for its
overall distribution activities.  In addition, DISTRIBUTOR shall use its Best
Efforts to fund and support ongoing promotion, marketing and sale of its
distribution services to physicians, pharmacies, payers, hospitals, and other
healthcare entities as appropriate, and public and private clinical, health and
industrial laboratories; provided, however, DISTRIBUTOR shall submit to UT for
review and approval any marketing material relating to the UT Product, other
than the UT marketing material provided by UT to DISTRIBUTOR pursuant to
Section 5.3, and shall

 

 

53

--------------------------------------------------------------------------------


 

refrain from using such material until DISTRIBUTOR receives written approval of
such materials from UT.  Such Best Efforts shall include, but not be limited to:

 

The introductory paragraph of subsection 4.I(d) shall be replaced in its
entirety with the following:

 

4.1(d)                           Attending and promoting the availability of the
Products and distribution services at appropriate trade shows involving patients
and/or physicians specialties that have a high propensity or likelihood to
diagnose and treat patients suffering from pulmonary hypertension.  At a
minimum, DISTRIBUTOR will attend the following trade shows or national
conferences of the following organizations in order to evaluate the
appropriateness of exhibiting at these shows:

 

III

 

Section 4.5 is hereby replaced in its entirety with the following:

 

4.5                                          Product Specifications. 
DISTRIBUTOR shall maintain the Products in accordance with all directions
accompanying the Products in order to maintain Product within FDA approved
specifications.  DISTRIBUTOR shall dispense Products as prescribed, in
accordance with all applicable pharmacy requirements.  The parties acknowledge
that UT shall not have any rights, obligations, responsibilities, oversight or
role of any kind or nature concerning DISTRIBUTOR’s practice of pharmacy in
compliance with all applicable state pharmacy regulations and consistent with
DISTRIBUTOR’ s then current practices.

 

IV

 

Section 4.6 is hereby replaced in its entirety with the following:

 

4.6                                          Pharmacy and Home Health Care
Services.  DISTRIBUTOR may create its own patient educational materials
concerning the Products (“Educational Materials”) for distribution by
DISTRIBUTOR in accordance with this Agreement and DISTRIBUTOR’s obligations as a
health care provider and pharmacy; provided, however, that all such Educational
Materials (i) shall be consistent with the content of the UT Product package
insert approved by the FDA, (ii) shall comply with the conditions and
requirements of all applicable state pharmacy regulations mandating the
provision of patient educational materials on prescription drugs and their
administration, and (iii) shall not be used by DISTRIBUTOR to promote, market or
sell the Products.  The parties acknowledge that UT shall not have any rights,
obligations, responsibilities, oversight or role of any kind or nature
concerning DISTRIBUTOR’ s practice of pharmacy in compliance with

 

 

 

54

--------------------------------------------------------------------------------


 

all applicable state pharmacy regulations and consistent with DISTRIBUTOR’ s
then current practices.

 

V

 

Section 5.3 is hereby replaced in its entirety with the following:

 

5.3                                          UT Promotional Materials.  UT will
provide DISTRIBUTOR with reasonable quantities of promotional materials when
developed by UT, including but not limited to reprints, brochures, package
inserts, peer review articles and other scientific and medical information
regarding the Products, informational material and other marketing literature,
all of the foregoing created by UT, for use and distribution by DISTRIBUTOR in
accordance with this Agreement.  DISTRIBUTOR shall not revise, alter or change
in any manner the foregoing materials and their content as provided by UT
without UT’s advance written permission.  Nothing in this provision requires UT
to create any specific promotional materials.

 

VI

 

Other than as provided in this Amendment to Distribution Agreement, the terms
and provisions of the Distribution Agreement, as amended, shall continue in full
force and effect.  All defined terms in this Amendment shall have those meanings
as defined in the Distribution Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

UNITED THERAPEUTICS
CORPORATION

 


ACCREDO THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Paul A. Mahon

 

By:

/s/ Thomas W. Bell, Jr. VP

 

Paul A. Mahon, General Counsel

 

Printed:

Thomas W. Bell, Jr.

 

 

 

55

--------------------------------------------------------------------------------
